  Case 3:20-cv-00511-AVC Document 8 Filed 04/29/20 Page 1 of 51




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

DEBRA TROIANO,                :                       CIVIL CASE NO.
          Plaintiff,          :                       3:20-cv-00511-AVC
                              :
VS.                           :
                              :
AETNA LIFE INSURANCE COMPANY, :
           Defendants.        :                       APRIL 27, 2020

                          FIRST SUBSTITUTED COMPLAINT

        Pursuant to Rule 15, Rule 19, Rule 20 and Rule 21of the Federal Rules of Civil

Procedure, the plaintiff submits her First Substituted Complaint in place of her original

Complaint, naming Aetna Life Insurance Company as the defendant, and dropping the Hartford

Life and Accident Insurance Company, The Hartford Financial Services Group, Inc., and the

Ernst & Young U.S., LLP Long Term Disability Program as defendants in this action.


   I.         PRELIMINARY STATEMENT

         1.     This action seeks declaratory, injunctive, and equitable relief, including but not

                limited to, an injunction ordering the defendant to retroactively rescind its

                termination of the long term disability benefits that the plaintiff had been receiving

                from the defendant, Aetna Insurance Company, and to qualify the plaintiff for the

                receipt of long term disability benefits and to pay the plaintiff the long term

                disability benefits to which the plaintiff had been entitled, and costs and attorney

                fees for the defendant’s wrongful denial of long term disability benefits to which
Case 3:20-cv-00511-AVC Document 8 Filed 04/29/20 Page 2 of 51




                the plaintiff was and continues to be entitled under the terms of a welfare benefit

                plan, the Ernst & Young US LLP’s Long Term Disability Program.

 II.          JURISDICTION


         2.     This action is brought under the provisions of the Employee Retirement Income

                Security Act 29 Title U.S.C. §1132. Jurisdiction is conferred pursuant to Title 29

                U.S.C. §1132(e)(1).

         3.     Declaratory, injunctive and equitable relief are sought pursuant to Title 28 U.S.C.

                §2201, Title 28 U.S.C. §2202, and Title 28 U.S.C. §1331.

         4.     Costs and attorney’s fees may be awarded pursuant to Title 29 U.S.C. §1132(g).

 III.         VENUE

         5.     This action properly lies in the District of Connecticut pursuant to Title 28 U.S.C.

                §1391(b), Title 28 U.S.C. §1391(c), and Title 29 U.S.C. §1132(e) (2) because the

                plaintiff resides in this district, the welfare benefit plan, Ernst & Young U.S., LLP

                Long Term Disability Program, was administered in part in this district, the Ernst

                & Young U.S., LLP Long Term Disability Program covers employees residing in

                this district, and the defendant Aetna Life Insurance Company, has a principal place

                of business in this district.

        IV.     PARTIES




                                                  2
Case 3:20-cv-00511-AVC Document 8 Filed 04/29/20 Page 3 of 51




     6.    The plaintiff is a citizen of the United States residing in Monroe, Connecticut,

           and, as an employee of Ernst & Young U.S., LLP, had been a participant in a

           welfare benefit plan, Ernst & Young U.S., LLP’s Long Term Disability Program.

     7.    The defendant, Aetna Insurance Company, underwrites the welfare benefit plan,

           which Ernst & Young U.S., LLP, provided for its employees, including the

           plaintiff.

     8.    The Ernst & Young U.S., LLP’s Long Term Disability Program is administered by

           the Hartford Life and Accident Insurance Company by agreement with the

           defendant, Aetna Life Insurance Company.

     9.    Ernst & Young U.S., LLP Long Term Disability Program, is an employee welfare

           benefit plan within the meaning of ERISA § 3(1), 29 U.S.C. § 1002(1), sponsored

           by the plaintiff’s employer, Ernst & Young U.S., LLP, underwritten by the

           defendant, Aetna Life Insurance Company and administered by the Hartford Life

           and Accident Insurance Company by agreement with the defendant, Aetna Life

           Insurance Company.

     10.   The plaintiff is a participant, as defined by ERISA § 3(7), 29 U.S.C. § 1002(7), in

           the defendant, Ernst & Young U.S., LLP Long Term Disability Program.

 V. STATEMENT OF FACTS

     11.   The plaintiff had been an employee of Ernst & Young U.S., LLP., since February 3,

           1993.




                                            3
Case 3:20-cv-00511-AVC Document 8 Filed 04/29/20 Page 4 of 51




     12.   On or about February 23, 2009, the plaintiff could not perform the duties of her

           position, Retirement Benefits Senior Associate, because of the effects of her

           Multiple Sclerosis condition from which she had been suffering.

     13.   On or about February 23, 2009, the plaintiff started receiving short-term disability

           benefits, until July 23, 2009, when she began receiving long-term disability benefits

           under the terms of the Ernst & Young U.S., LLP Long Term Disability Program.

     14.   The plaintiff returned to work on October 1, 2009, and continued to work until

           November 22, 2009, when her Multiple Sclerosis condition prevented her from

           continuing her employment or any employment.

     15.   On November 23, 2009, the plaintiff’s long-term disability benefits were restarted

           because the defendant, Aetna Life Insurance Company, had determined that the

           plaintiff could not perform the duties of her occupation.

     16.   The plaintiff continued to receive long-term disability benefits through July 22,

           2011, since Aetna Life Insurance Company had determined that the plaintiff still

           could not perform the duties of her occupation.

     17.   Eligibility under the terms of the Ernst & Young U.S., LLP Long Term Disability

           Program changed on July 23, 2011, for the plaintiff from her being unable to

           perform the duties of her occupation to being unable to perform the duties of any

           reasonable occupation.

     18.   From July 23, 2011, through August 15, 2019, the plaintiff continued to receive

           long-term disability benefits because, as first determined by the defendant, Aetna




                                             4
Case 3:20-cv-00511-AVC Document 8 Filed 04/29/20 Page 5 of 51




           Life Insurance Company, then by the Hartford Life and Accident Insurance

           Company, the administrator of the Ernst & Young U.S., LLP Long Term Disability

           Program, she was unable to perform the duties of any reasonable occupation.

     19.   On February 3, 2012, Aetna Life Insurance Company, after having the plaintiff

           undergo a series of medical tests, informed the plaintiff that “[u]pon a complete

           review of your claim, it was determined that you do meet the definition of being

           totally disabled from any gainful occupation. Therefore, your benefits will continue

           beyond the 24 Months mark, on 9/15/2011…” Exhibit 1.

     20.   The plaintiff’s physical condition has not improved since February 3, 2012, but has

           substantially worsened. Exhibit 2.

     21.   By letter dated August 14, 2019, the defendant, Aetna Life Insurance Company,

           acting through the Hartford Life and Accident Insurance Company, informed the

           plaintiff that “[w]e…have determined that you do not meet the policy definition of

           Disability. Because of this, Long Term Disability (LTD) benefits are not payable

           to you beyond 8/14/19.” Exhibit 3.

     22.   The defendant, Aetna Life Insurance Company, acting through the Hartford Life

           and Accident Insurance Company, terminated the plaintiff’s long-term disability

           benefits based on a distorted view of the plaintiff’s medical records, ignoring the

           overwhelming medical evidence regarding the plaintiff’s treatment with Allan B.

           Perel, M.D., Fellow, American Academy of Neurology, for Multiple Sclerosis.

           Exhibit 2.




                                            5
Case 3:20-cv-00511-AVC Document 8 Filed 04/29/20 Page 6 of 51




     23.   The plaintiff appealed the decision of the defendant, Aetna Life Insurance

           Company, acting through the Hartford Life and Accident Insurance Company, to

           terminate her long-term disability benefits on or about October 7, 2019, within the

           180-day time limit to appeal.

     24.   The plaintiff submitted evidence with her appeal in the form of medical records,

           and medical opinions completely refuting the reasons advanced by the defendant,

           Aetna Life Insurance Company, acting through the Hartford Life and Accident

           Insurance Company, for terminating the plaintiff’s long-term disability benefits.

           Exhibit 4.

     25.   The plaintiff submitted on or about February 18, 2020, an updated report from Dr.

           Perel, dated February 12, 2020, to the Hartford Life and Accident Insurance

           Company, which was administering the Ernst & Young U.S., LLP Long Term

           Disability Program on behalf of the defendant, Aetna Life Insurance Company,

           refuting the reasons on which it based the termination of the plaintiff’s long-term

           disability benefits. Exhibit 2.

     26.   In ruling on the plaintiff’s appeal, the unidentified “independent physicians who

           specialize in Psychology and Neurology,” disregarded the medical evidence and

           expert opinion of Dr. Perel, who found that the plaintiff could not perform the duties

           of any gainful occupation.

     27.   The records provided the Hartford Life and Accident Insurance Company, which

           was administering the Ernst & Young U.S., LLP Long Term Disability Program on




                                             6
Case 3:20-cv-00511-AVC Document 8 Filed 04/29/20 Page 7 of 51




           behalf of the defendant, Aetna Life Insurance Company, by Dr. Perel fully

           supported the continuation of the long-term disability benefits which the plaintiff

           was receiving from July 23, 2009, to August 14, 2019.

     28.   In fact, the records provided to the Hartford Life and Accident Insurance Company,

           which was administering the Ernst & Young U.S., LLP Long Term Disability

           Program on behalf of the defendant, Aetna Life Insurance Company,, by Dr. Perel

           in support of the plaintiff’s appeal from the decision to terminate her long-term

           disability benefits were more extensive than the previous documents which had

           provided Aetna on which it had approved the continued payment of long-term

           disability benefits to the plaintiff under the “inability to perform the duties of any

           reasonable occupation standard.”

     29.   By letter dated March 10, 2020, the Hartford Life and Accident Insurance

           Company, which was administering the Ernst & Young U.S., LLP Long Term

           Disability Program on behalf of the defendant, Aetna Life Insurance Company,

           denied the plaintiff’s appeal of the decision to terminate her long-term disability

           benefits. Exhibit 5.

     30.   The denial of the plaintiff’s appeal by the Hartford Life and Accident Insurance

           Company, which was administering the Ernst & Young U.S., LLP Long Term

           Disability Program on behalf of the defendant, Aetna Life Insurance Company,

           ignored the medical records and opinion of Dr. Perel.




                                              7
Case 3:20-cv-00511-AVC Document 8 Filed 04/29/20 Page 8 of 51




       31.   The Hartford Life and Accident Insurance Company, which was administering the

             Ernst & Young U.S., LLP Long Term Disability Program on behalf of the

             defendant, Aetna Life Insurance Company, disregarded the opinion of Dr. Perel, a

             Fellow of the American Academy of Neurology, relying instead on illegitimate

             reasons supplied by the unidentified “independent reviewers.”

       32.   As a result of the plaintiff’s physical condition, she has been totally disabled from

             performing the duties of any reasonable occupation from July 23, 2009, except for

             a brief period when the plaintiff attempted to return to work from October 1, 2009,

             to November 22, 2009.

       33.   The plaintiff satisfied all conditions necessary for qualifying under the terms of the

             Ernst & Young U.S., LLP Long Term Disability Program for the continued receipt

             of long-term disability benefit payments from August 14, 2019.

 VI.     CAUSE OF ACTION (CLAIM FOR BENEFITS PURSUANT TO § 502(a) (1)(B)
         OF ERISA AGAINST DEFENDANT, AETNA LIFE INSURANCE COMPANY

 34-66. The plaintiff incorporates as if re-alleged paragraphs 1 through 33.

 67.     Despite the plaintiff satisfying the conditions contained in the Ernst & Young U.S., LLP

         Long Term Disability Program, which the Hartford Life and Accident Insurance

         Company, was administering on behalf of the defendant, Aetna Life Insurance

         Company, the defendant, Aetna Life Insurance Company arbitrarily and capriciously

         denied the long-term disability benefits to which the plaintiff was entitled.




                                               8
Case 3:20-cv-00511-AVC Document 8 Filed 04/29/20 Page 9 of 51




 68.   The plaintiff has exhausted all remedies provided to her under the terms of the Ernst &

       Young U.S., LLP Long Term Disability Program.

 69.   By wrongfully terminating the plaintiff’s long-term disability benefits, the defendant,

       Aetna Life Insurance Company, violated the provisions of the Employee Retirement

       Income Security Act.

 70.   ERISA § 502(a)(1)(B), 29 U.S.C. § 1132(a)(1)(B) permits a plan participant to bring a

       civil action to recover benefits due to her under the terms of a welfare benefit plan, to

       enforce her rights under the terms of a welfare benefit plan, and/or to clarify her rights

       to future benefits under the terms of a welfare benefit plan.

 71.   From August 14, 2019, to the present date and beyond, the plaintiff has been entitled

       to long-term disability benefits under the Ernst & Young U.S., LLP Long Term

       Disability Program.

 72.   By terminating the plaintiff's long-term disability benefits under the Ernst & Young

       U.S., LLP Long Term Disability Program, from August 14, 2019, to the present date,

       and beyond, the defendant, Aetna Life Insurance Company, violated the terms of the

       Ernst & Young U.S., LLP Long Term Disability Program, and the plaintiff's ERISA

       rights.




                                             9
Case 3:20-cv-00511-AVC Document 8 Filed 04/29/20 Page 10 of 51




 VII.   PRAYER FOR RELIEF

    WHEREFORE, THE PLAINTIFF PRAYS THAT THIS COURT:

 a) Declare that the defendant, Aetna Life Insurance Company, violated the terms of the Ernst

    & Young U.S., LLP Long Term Disability Program by terminating the plaintiff's long-term

    disability benefits from August 14, 2019, to the present date.

 b) Order the defendant, Aetna Life Insurance Company, to pay long-term disability benefits

    to the plaintiff pursuant to the terms of the Ernst & Young U.S., LLP Long Term Disability

    Program from August 14, 2019, together with prejudgment interest on each and every such

    payment through the date of judgment is entered herein.

 c) Award the plaintiff reasonable attorney fees and costs of suit incurred herein pursuant to

    ERISA § 502(g), 29 U.S.C. § 1132(g).

 d) Provide such other relief as the Court deems equitable and just.

                                  THE PLAINTIFF – DEBRA TROIANO


                                  BY/s/ Thomas W. Bucci
                                   Thomas W. Bucci
                                   Fed. Bar #ct07805
                                   WILLINGER, WILLINGER & BUCCI, P.C.
                                   1000 Bridgeport Avenue, Suite 501
                                   Shelton, CT 06484
                                   Tel: (203) 366-3939
                                   Fax: (475)269-2907
                                   Email: thomaswbucci@outlook.com




                                            10
         Case 3:20-cv-00511-AVC Document 8 Filed 04/29/20 Page 11 of 51



                                   CERTIFICATE OF SERVICE

       I hereby certify that on April 29, 2020, a copy of foregoing First Substituted Complaint

was filed electronically and served on anyone unable to accept electronic filing. Notice of this

filing will be sent by e-mail to all parties by operation of the Court's electronic filing system or by

mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing.

Parties may access this filing through the Court's CM/ECF System.

                               PLAINTIFF – DEBRA TROIANO

                               BY: /s/Thomas W. Bucci
                                     Thomas W. Bucci, Esq.




                                                  11
               Case 3:20-cv-00511-AVC Document 8 Filed 04/29/20 Page 12 of 51 PLAINTIFF'S
                                                                                              EXHIBIT

Allan B. Perel, M.D.           Alpha Neurology, P.C.                  Marina Amitina,
Director                                                              Ida Altshuler, M.
Ludmila Feldman, M.D.                27 New Dorp Lane
                                  Staten Island, NY 10306
                                   Phone (718) 667-3800
                                    Fax (718) 667-3590

    ,edited vas
 co  -
  .0pc,Ot    CC IA I AIL,



       I



      .2,'" Or VANCin...
                           •
            b Oratad


   February 12, 2020

The Hartford
P.O. BOX 14578                          Fax # 833-357-5152
Lexington, KY 40512-4578.

Re: Debra Troiano Claim # 2015099

To Whom It May Concern:

Debra Troiano has been under my neurological care for a number of years with a
diagnosis of relapsing multiple sclerosis. The patient's diagnosis was made on clinical
grounds and confirmed with imaging studies in the form of an MRI. Her initial
manifestation was that of dexterity problem, short-term memory issues and marked
fatigue. The patient had been placed on multiple disease-modifying therapies including
Copaxone, Avonex and Tecfidera. The patient has a past history of depression, bipolar
disorder, and gastroesophageal reflux disorder. Because of her initial severe fatigue and
cognitive problems, the patient had a formal neuropsychological evaluation by Dr. Ezra
Gampel. Dr. Gampel's extensive neuropsychological evaluation in 2011 demonstrated
that the patient had significant problems with cognition and doing multitasking and
complicated tasks. The patient's cognitive problems were related to her multiple
sclerosis. In addition, the patient had been on multiple psychotropic agents for her
depression/bipolar disorder. The patient has been followed in my practice since 2007.
She has had repeated MRIs. I have felt as a specialist in the field of multiple sclerosis
and as a board certified neurologist that she was not able to do any gainful employment.
This was my opinion with regard to her social security disability assessment. The patient
has had radiographical testing with her having an MR1 of the brain demonstrating new
lesions. With these new lesions, I suggested disease-modifying therapy modifications for
her condition. The patient also has had complications including gastrointestinal problems
with the medications. During many of her visits, the patient has both documented and
through my multiple interactions with the patient in my recollections described severe
fatigue in addition to her cognitive issues. The patient's depression has been treated and
she is being followed closely for this.

It is my opinion that the patient's cognitive issues with associated fatigue and history of
superimposed depression would not allow the patient to do any reasonable occupation.
As noted above, this is my opinion with regard to her social security disability claim.
The patient has been continued to be seen in my office. She has had significant problems
with side effects of medications including marked diarrhea, which again is another
contributing factor to her disability. She has been having intractable diarrhea and would
           Case 3:20-cv-00511-AVC Document 8 Filed 04/29/20 Page 13 of 51


Allan B. Perel, M.D.         Alpha Neurology, P.C.                   Marina Amitina, M.D
Director                                                             Ida Altshuler, M.D.
Ludmila Feldman, M.D.
                                    27 New Dorp Lane
                                 Staten Island, NY 10306
                                  Phone (718) 667-3800
                                   Fax (718) 667-3590




probably need a change in medication. The patient also had an MRI of the cervical spine
demonstrating significant spondylotic changes with moderate cord compression at the
C4-5 level. On examination, the patient has had weakness in the past and has had waxing
and waning symptomatology throughout the course of her disease.

In my medical opinion, the primary disability is related to her fatigue, cognitive
problems. I do not feel that the patient has improved with regard to her cognitive
problems from 2011 neuropsychological evaluation and by my clinical exam despite the
fact that she is oriented x3, I feel the patient's symptoms have actually worsened with
regard to her description of severe fatigue and difficulty doing multitasking. I have
reviewed The Hartford Insurance Company, Fourth Page densely annotated note with
regard to disability and respectfully disagreed with this.

It is difficult to do this on a point by point basis for these four pages of note; however,
clearly the patient has had documented mobility problems at times, significant radicular
complaints with numbness and tingling and has positive MRI of the cervical spine.

The patient has had issues with regard to medications, i.e. diarrhea in the past and is
presently taking Tecfidera with its own group of side effects including flushing and
gastrointestinal upset.

The patient's cognitive issues with superimposed fatigue are a major cause of disability
in the fields of multiple sclerosis. Two thirds of patients with multiple sclerosis are not
gainfully employed because of the fatigue and cognitive problems.

After reading your extensive report, repeated neuropsychological testing is not usually
performed in patients once the diagnosis and cognitive issues are demonstrated. Her
evaluation for cognitive abnormality was in 2011. In my medical opinion, I feel the
patient has total disability from doing any gainful work based on her marked fatigue and
cognitive problems.

The patient has had progression of lesion load on her MRI and the last MRI in September
2019 does demonstrate (which I have personally reviewed) two new pathologically
enhancing lesions and left cerebral white matter. As you know, the left cerebral
hemisphere is an area that deals significantly with speech and language production and
the patient did have changes in that area. Those changes in that area precipitated me to
consider different disease-modifying therapies for multiple sclerosis specifically using
monoclonal antibodies with significant immunological, i.e. risk of infection and
neoplasm. I am a neurologist and do not feel comfortable commenting with regard to
depression in this case.
           Case 3:20-cv-00511-AVC Document 8 Filed 04/29/20 Page 14 of 51


Allan B. Perel, M.D.         Alpha Neurology, P.C.                  Marina Amitina, M.D
Director                                                            Ida Altshuler, M.D.
Ludmila Feldman, M.D.              27 New Dorp Lane
                                Staten Island, NY 10306
                                 Phone (718) 667-3800
                                  Fax (718) 667-3590


I strongly feel on the basis of her neuropsychological exam, cognitive issues, complaints
of fatigue and formal neuropsychological testing in 2011 that the patient is totally
disabled at present from any gainful employment.

Thank you for your consideration in this matter.



Allan B. Perel, M.D.
Fellow, American Academy of Neurology

ABP/sm-1018
        Case 3:20-cv-00511-AVC Document 8 Filed 04/29/20 Page 15 [
                                                                 of 51PLAINTIFF'S
                                                                                                       E     EXHIBIT

                                                                                                               3
                                                                                                      tt
                                                                                                      1.-
                                                                                                      g
                                                                                                      <
  THE
  HARTFORD


 PO Box 14869
 Lexington, KY 40512

 Phone: 888-301-5615
 Fax: 833-357-5153

August 14, 2019



DEBRA TROIANO
34 GRIST MILL RD
MONROE CT -06468



Dear Debra,



We have completed our review of your claim for benefits and have determined that you do not meet the policy
definition of Disability. Because of this, Long Term Disability (LTD) benefits are not payable to you beyond
8/14/19.

Your Long Term Disability Policy includes the following provisions:

Test of Disability
From the date that you first become disabled and until Monthly Benefits are payable for 24 months, you will be
deemed to be
disabled on any day if:
* you are not able to perform the material duties of your own occupation solely because of: disease or injury;
and
*your work earnings are 80% or less of your adjusted predisabi I ity earnings.

After the first 24 months that any Monthly Benefit is payable during a period of disability, you will be deemed to
be disabled
on any day if you are not able to work at any reasonable occupation solely because of:
*disease; or
*injury.

If your own occupation requires a professional or occupational license or certification of any kind, you will not
be deemed to
be disabled solely because of the loss of that license or certification.

Reasonable Occupation:
This is any gainful activity for which you are; or may reasonably become; fitted by: education; training; or
experience; and
which results in; or can be expected to result in; an income of more than 60% of your adjusted predisability
earnings.

Your period of disability ends on the first to occur of:
  The date Aetna finds you are no longer disabled or the date you fail to furnish proof that you are disabled.
* The date Aetna finds that you have withheld information which indicates you are performing, or are capable
of performing,
the duties of a reasonable occupation.
* The date you refuse to be examined by, or cooperate with, an independent physician or a licensed or certified
health care
practitioner, as requested.
*The date you cease to be under the regular care of a physician.
* The date an independent medical exam report or functional capacity evaluation fails to confirm your
disability.
*The date you reach the end of your Maximum Benefit Duration.
* The date you are not undergoing effective treatment for alcoholism or drug abuse, if your disability is caused
       Case 3:20-cv-00511-AVC Document 8 Filed 04/29/20 Page 16 of 51

 to any
 extent by alcoholism or drug abuse.
 * The date your condition would permit you to work, or increase the number of hours you work, or the number
 or type of
 duties you perform in your own occupation, but you refuse to do so.
   The date of your death.

 We based our decision to terminate your claim on policy language. All the papers contained in your file were
 reviewed as a whole. This included:

*The Attending Physician's Statement signed by Dr. Perel on 1/14/19;
*Office notes and medical records from Dr. Perel;
*Response from Dr. Perel dated 7/2 2 /19;
*Review of your file by our Medical Clinical Case Manager;
* Employability Analysis information completed by a Vocational Rehabilitation Clinical Case Manager on
8/9/19,
* Your education, training and experience described on the Work and Education History form received 8/3/09
and 5/9/2011;

The information in your file shows that you last worked for Ernst & Young on 11/23/2009 as a Retirement
Benefits Senior Associate. You have received LTD benefits for the period 7/23/2009 to 7/22/2011 because you
were unable to perform the duties of Your Occupation.

The definition of Disability in your contract changed as of 7/23/2011. As of this date, you must be disabled
from any Reasonable Occupation to continue to receive LTD benefits. Your benefits have continued and have
been paid through 7/31/2019because you were unable to perform the duties of any Reasonable Occupation.

When we investigated whether you could perform the duties of any Reasonable Occupation, we considered your
prior education, training and experience. The information you provided to us shows that you have a high
school education. You have worked for Ernst & Young for 16 years in various positions including secretary,
executive secretary, administrative assistant, benefits specialist and senior benefits specialist.

We also reviewed all of the medical information in your file to decide if you continue to meet the definition of
Disability. We have medical information from each of the doctors listed in this letter.

Your 7/19/18 brain MR1 states that there are no enhancing lesions. No additional lesions. Moderate maxillary
sinus inflammatory changes and adenoid hypertrophy. Your 7/19/18 cervical spine MR1 states that there is
stable nonenhancing plaque at the C3 level. There are no additional plaques identified.               Multilevel
degenerative changes similar to prior study. There is associated central canal stenosis resulting in mild cord
impingement at C4-5 and C5-6. There is forami nal stenosis at multiple levels. Your 7/19/18 thoracic spine MR1
states there are no cord abnormalities identified.

Your 8/1/18 office visit with Dr. Perel notes that you want to get off Tecfidera. Your main Multiple Sclerosis
symptom is cognitive issues - memory issues, trouble getting words out, etc. She finds no impairment in
mobility. Unchanged fatigue. Your physical exam is unremarkable. Your assessment is Multiple Sclerosis (MS)
without exacerbation, stable, and significant side effects with Tecfidera. He notes your M R I of the brain and
cervical spine show stable lesions, and your MR1 of the thoracic spine shows no lesions. You discussed meds
Gilenya vs, Aubaglo. The doctor notes you do not want higher efficacy agents at this time. The plan is to
discontinue Tecfidera once Aubaglo is approved.

Dr. Perel signed an Attending Physician's Statement on 1/14/19 stating your diagnosis is Multiple Sclerosis.
Your medications include Tecfidera. Your treatment summary is office visits, MRI testing, and continue
medication. Your symptoms include weakness of upper extremity and lower extremity, fatigue, cognitive issues.
The doctor states you have no ability to work.

Your 6/19/19 office visit with Dr. Perel notes that you feel stable of Tecfidera, and that you do experience
persistent diarrhea with this medication. He notes you have episodic paresthesias. You complain of episodic
pain throughout your body. Your physical exam is notable for a positive Tinel's sign at your bilateral wrists,
increased but normal reflexes and rotary nystagmus. Your diagnoses include Multiple Sclerosis,
Paresthesia/weakness and fatigue. Your plan is to continue on Tecfidera and to have an MR1 of the
brain/cervical spine to assess new or enhancing MS lesions. He notes that you would like to hold on the MR1 at
this time. He advised you to follow up with your primary care physician regarding the positive review of system
findings. He also suggested a GI evaluation for your persistent diarrhea.

Your file was referred to our Medical Clinical Case Manager, who reviewed your medical records. A letter was
sent to Dr. Perel noting that there is a lack of available medical evidence for functional impairment to general
or specific activities. There are no observed or documented deficits in manual dexterity, fine motor skills,
upper extremity strength or lower extremity strength. There are no noted gait/station a bnormalitipc. nr nnthri
       Case 3:20-cv-00511-AVC Document 8 Filed 04/29/20 Page 17 of 51
 inability to operate hand/foot controls. No intolerance to sitting, standing or walking is reported or observed.
 There is no documentation that you were observed using any assistive device or brace, and you are not noted as
 being accompanied by anyone in your office visits. There is no documented report or observation of cognitive
 impairment or impairing medication effects. There is no documentation that you were observed with mental or
 physical tiredness, weariness, sleepiness, drowsiness, exhaustion or lethargy.

 We received a signed response from Dr. Perel on 7/22/19 indicating his agreement with this assessment.

 Based on this, we have determined that you do not have any physical restrictions or limitations at this time.

Using this information, a Vocational Rehabilitation Clinical Case Manager performed an employability
analysis which showed that there are a number of occupations for which you are qualified that are within your
physical capabilities. The salaries for these occupations are above 60% ($4236.27) of your Pre-Disability
Earnings, as required by the definition of Reasonable Occupation. This listing of occupations is a sample of
the occupations for which you are qualified:

*Assignment Clerk            Salary: $4246.67
'' Repair-Order Clerk        Salary: $4246.67
* Group-Sales Representative Salary: $6279.87

Based on this information, we have concluded that you are not prevented from performing the essential duties
of any Reasonable Occupation. Because of this, you do not meet the policy definition of Disability and your LTD
benefits will terminate effective 8/15/19.

We understand that you have been approved for Social Security Disability (SSD) benefits. However, our
disability determination and the SSD determination are made independently and are not always the same. The
difference between our determination and the SSD determination may be driven by the Social Security
Administration (SSA) regulations. Or, it may be driven by the fact that we have information that is different from
what SSA considered. We have not been provided with the basis for the SSD determination, and the evidence
that was relied on for the SSD determination has not been identified to us. We find that you are not (or you are
no longer) eligible for LTD benefits under the Disability Plan.

In making our claim decision, we do not waive any rights or defenses available to us under the plan. We will
review any additional information you care to submit, such as medical information from all physicians who
have treated you for the condition(s), including but not limited to:
* a detailed narrative report for the period 1/1/18 through present outlining the specific
   physical and/or mental limitations related to your condition that your doctor has placed on you as far as
gainful activity is concerned; physician's
  prognosis, including course of treatment, frequency of visits, and specific medications prescribed;
* diagnostic studies conducted during the above period, such as test results, X-rays, laboratory data, and
clinical findings;
* any information specific to the condition(s) related to your disability claim that would assist with the
evaluation of your disability status; and
*any other information or documentation that would assist us with the review of your claim.

If I don't agree, what can I do next?
If this disability claim has been denied in whole or in part, or if you feel your claim should be certified for a
longer period, you can ask us to look at it again. This is called an Appeal.
*You have 180 days from August 14, 2019 to ask us to review your claim by sending a written request. Be
   sure to send that on time so you don't lose your right to have us review our decision.

To ask for a disability claim review, fax us a letter at 1-855-733-1262 or send it to this address:

Aetna Life Insurance Company
P.O. Box 14578
Lexington, KY 40512-4578
1-855-733-1262

Make sure your request includes:
*Your name and employee ID number (if you have one)
*The name of your employer
*Your disability claim number
* Any information you didn't already send us. This could mean medical records, test results or anything else
that shows why you weren't able to do
  your job.
If you'd like copies of the documents we already have, you can ask for that in your request.

In most cases, you'll have our appeal decision within 45 days from when we get your request. If we're not a hip
        Case 3:20-cv-00511-AVC Document 8 Filed 04/29/20 Page 18 of 51

to make an appeal decision within 45 days, we'll send you an update to tell you why.

If you don't agree with our appeal decision, you can file a law suit under section 502(a) of a law called ERI SA.
Generally, after we make a final decision on your appeal, you have up to 2 years to take legal action to recover
payment if you disagree with our decision, but no more than 3 years from when we first denied your eligibility.
Your policy should be referenced for the specific time limitations that apply to your claim.

Below are guidelines that were relied upon in making this determination.

Not Disabled Any Occupation Standard:
On an ongoing basis, the claim owner should compare the:
The claim owner should recommend a claim be terminated at or beyond Test Change when:
The role of the Analyst, Disability Benefit Manager, Director, and Appeals Specialist is to undertake fair and
accurate claims assessments with the goal of paying all valid claims. Financial self-interest, either the
company's or that of the Claims or Appeals staff, must not influence individual claim management.
Required ERISA notice:
The Employee Retirement Income Security Act of 1974 (ERI SA) allows us to make a final decision no more than
45 days after it receives your timely appeal. The time for final decision may be extended for one additional 45
day period provided that, prior to the extension, we notify you in writing that an extension is necessary due to
special circumstances, identifies those circumstances and gives the date by which it expects to render its
decision.

If your claim is extended due to your failure to submit information necessary to decide your claim on appeal,
the time for decision shall be tolled from the date on which the notification of the extension is sent to you until
the date we receive your response to the request. We may also toll the time for a decision to allow you a
reasonable opportunity to respond to new or additional evidence or a new or additional rationale. Tolling will
begin on the date that we provide you with new or additional evidence or a new or additional rationale, and end
when we receive the response or on the date by which we requested a response, whichever comes first.



    •   < >Policy definition of Disability, and </>Medical and vocational information </>Occupation(s) are
        identified that the employee is qualified to perform within the confirmed restrictions and limitations



If you have questions or need help, you can call us at 888-301-5615 between 8:00 AM and 8:00 PM ET, Monday
through Friday or visit us online at https:llabilityadvantage.thehartford.com. We're hereto help.

Sincerely,

Debbi Featherstone/eaw
Senior Technical Specialist

The Hartford® is The Hartford Financial Services Group, Inc. and its subsidiaries, including underwriting
companies Hartford Life and Accident Insurance Company and Hartford Fire Insurance Company. Home Office is
Hartford, CT. The Hartford is the administrator for certain group benefits business written by Aetna Life
Insurance Company and Talcott Resolution Life Insurance Company (formerly known as Hartford Life Insurance
Company). The Hartford also provides administrative and claim services for employer leave of absence
programs and self-funded disability benefit plans.



Enclosure:
Availability of Language Services
              Case 3:20-cv-00511-AVC Document 8 Filed 04/29/20 Page 19 of 51
                                                                                               PLAINTIFF'S
                                                                                              § EXHIBIT

                                       Debra A. Troiano                                       !    Li
                                       34 Grist Mill Road
                                       Monroe, CT 06468
                                                                                           1

 October 7, 2019



 Aetna Life Insurance Company
 P. 0. Box 14578
 Lexington, KY 40512-4578

 Re: Debra A. Troiano
     Claim #2015099, Ernst & Young employee ID 1014644

To Whom it May Concern:

In response to your letter dated August 14, 2019, I submit this letter to appeal the decision to
terminate my disability benefits and close my claim.

I believe the determination to terminate my benefits was based primarily on a clerical error in the
doctor's office. They received a narrative dated July 18,2019 from The Hartford outlining their
assessment that there is a lack of medical evidence and documentation of my functional
impairment. It went on to ask that if he was in agreement with the assessment to sign, date and
return to them. This narrative letter was then inadvertently signed and returned by a clerk without
being reviewed or approved. I am enclosing a signed response from Dr. Perel with its attachments
as it relates to this matter.

Page two of your termination letter to me dated August 14,2019 states: "The definition of
Disability in your contract changed as of July 23,2011. As of this date, you must be disabled from
any Reasonable Occupation to continue to receive LTD benefits." I am enclosing a letter from
Aetna to me dated February 3, 2012 (approximately 7 mos. later) which determined that I still met
the definition of being totally disabled.

If you need any additional information, please call Debbie Miniero, office manager at Alpha
Neurology, at 718-667-3800 ext. 100.

                                      Sincerely,



                                      Debra A. Troiano
             Case 3:20-cv-00511-AVC Document 8 Filed 04/29/20 Page 20 of 51

                                                                                  )A


 Allan B. Perel, M.D.                                       Marina Amitina, M.D        (
                           Alpha Neurology, P.C.
Director                                                    Ida Altshuler, M.D.
                                 27 New Dorp Lane
Ludmila Feldman, M.D.
                              Staten Island, NY 10306
                               Phone (718) 667-3800
                                Fax (718) 667-3590

      itcd   Vasc.




     a bor atcC1



September 27, 2019

The Hartford
P.O. Box 14869
Lexington, KY 40512

Re: Debra A. Troiano, DOB
    Claim # 2015099

To Whom It May Concern:

It has come to our attention that an error on our part has resulted in the
termination of the above-named patient's disability claim. Mrs. Trojan° has
informed us that the tirne frame for a less official resolution to this matter
has passed due to the change in claim status from open to closed and that
therefore she must and will be submitting an appeal. While it is unfortunate
for all parties concerned, we will provide the information and
documentation you may require to re-open her claim.

The narrative we received from your RN for clarification of Mrs. Troiano's
functional capacity was inadvertently signed and returned by a clerk in our
office without any review or approval. There are several inconsistencies in
your narrative as compared with our documentation of Mrs. Troiano's
condition. The assessment that there is a lack of both medical evidence and
documentation is contradicted by several items of documentation in her file.

   I. The assessment stated that no upper or lower extremity strength
       deficits were noted. Upper and lower extremity weakness was
       reported on OV notes, APSs dated 10/3/10, 11/19/14, 12/5/16,
       1/14/19, and on Capabilities & Limitations Worksheets dated 10/3/10
       and 7/17/11.
   2. The assessment stated that no sitting or standing intolerance is
      reported. Inability to sit or stand for long periods of time was
      reported on APS dated 12/5/16 and on Capabilities & Limitations
       Worksheet dated 10/3/10.
       Case 3:20-cv-00511-AVC Document 8 Filed 04/29/20 Page 21 of 51

.&442E. ffre eh      r       6Uq 9                                       Page 2



   3. The assessment stated that there was no documentation of fatigue.
      Mrs. Troiano 's symptoms of fatigue were noted in OV notes and on
      APSs dated 11/19/14, 12/5/16, 1/14/19.
   4. The assessment stated that there is no documented report of cognitive
      impairment. Mrs. Troiano 's cognitive impairment remains unchanged
      as originally determined and reported in the neuropsychological
      evaluation by Dr. Ezra Gampel conducted at Aetna 's request, a copy
      of which is enclosed. Her cognitive issues have also been documented
      in OV notes, APSs dated 10/3/10, 11/19/14, 1/14/19, and on
      Capabilities & Limitations Worksheet dated 10/3/10.

A comparison MRI Brain was performed on September 5, 2019 suggesting
new pathological enhancement in left cerebral white matter. Comparison
C-Spine and T-Spine MRIs were also conducted on September 5, 2019. The
results of these MI?Is are enclosed. Mrs. Troiano went for blood work on
August 21, 2019. She has seen a GI physician and underwent an endoscopy
on September 11, 2019.

Due to Mrs. Troiano 's diagnosis of multiple sclerosis she suffers from severe
cognitive impairment and fatigue. She is also unable to sit or stand for long
periods of time due to lack of neuromuscular control. She has constant
numbness and tingling, balance disorder and back pain due to multiple disc
bulges as reported on C-Spine and T-Spine MRI reports. Mrs. Troiano also
has Tinel's sign at bilateral wrists.

lf you have any additional questions, please call my office manager at
718-667-3800, Extension 100 or you can email her at
debbie.miniero@alphaneuropc.corn.




Allan B. Perel, MD
Fellow, American Academy of Neurology
                                                      Case 3:20-cv-00511-AVC Document 8 Filed 04/29/20 Page 22 of 51


                                                                                                                                                                        PO Box 14560
                                                                                                                                                            Lexington, KY 40512-4560



                                        TAetna
                                                                                                                                                                SHANNON MOORE
                                                                                                                                                            Senior Technical Specialist
                                                                                                                                                               Phone: 1-866-326-1380
                                                                                                                                                                  Fax 1-866-667-1987


                                        02/03/2012


                                       DEBRA TROIANO
                                       7760 AMBOY ROAD
                                       STATEN ISLAND NY - 10307




                                       Group Control No:                  0818967
                                      - Employer:                         Ernst &Young-Us, LLP—
                                       Employee:                          MS. DEBRA TROIANO
                                       Disability Claim Case No:          2015099         •


                                      Dear Ms. Troiano:

                                      The Ernst & Young U.S. LLP LTD group policy is underwritten by Aetna Life Insurance Company (Aetna).

                                      Based upon the Plan, after the 24 Months mark of LTD benefits, you must meet the following definition of total disability:

                                       Test &Disability
H111111111E1I 11111 11111 111111 11




                                       From the date that_you first become disabled and until monthly benefits are pigable for 24 montbs,you will be deemed to be disabled on tug day

                                              you ate not able to paorm the material duties gfyour ORM occupation solely because off disease or iujug; and
                                              your work earnings are 80% or lets ofyoar adjusted predisabilily earnings.

                                      After the first 24 mouths that any monthly benefit is payable during a patio(' of disability, you will be deemed to be disabled on ally day ifyou are
                                      not able to work at ag reasonable occupation solely because off

                                              disease; or


                                       Ifyour own occupation requires a professional or occupational license or cedification of al kind, you will not be deemed to be disabled soleb because
                                      77f loss of that license-orldgeation.

                                      Upon a complete review of your claim, it was determined that you do meet this definition of being totally disabled from any
                                      gainful occupation. Therefore, your benefits will continue beyond the 24 Months mark, or 09/15/2011. According to the
                                      plan requirements, you will continue to receive LTD benefits as long as you continue to meet the Plan definition and remain
                                      under the regular care of a licensed physician that is appropriate for your condition. We will continue to monitor your
                                      disability status by periodically requesting updated medical and/or other documentation to verify your continued eligibility for
                                      Long-Term Disability benefits.


                                      If you have any questions, please call 1-866-326-1380.

                                      Sincerely,

                                      SHANNON MOORE
                                      Senior Technical Specialist
                                      Aetna Life Insurance Company
                  Case 3:20-cv-00511-AVC Document 8 Filed 04/29/20 Page 23 of 51
Task Letter Viewer                                                                                                                   Page 3 of 16


                                                                                                     )                      oqo 15o
                                                                                                                                  - gc?
                             2n1 cm()
                                                                                                                Aetna Life Insurance C
       ae                       IA Attending Physician Statement                                                PO Box 14560
                                       Complete end-Sign the form using BLUE or BLACK ink.                      Lexington, KY 40512-4
                                                                                                                Fax: 1-866-66249B/
        The Genetic Information Nondiscrimination Act of 2008 (GINA) prohibits employers and other entities covered by UNA it(
        requesting or requiring genetic information of an individual or family member of the individual, except as specifically allowed
        law. To comply with this law, we are asking that you not provide any genetic information when responding to this request fc
        medical information. 'Genetic information' as defined by GINA, includes an individuars family medical history, the results of
        individual's of family member's genetic tests, the fact that an individual or an individuals' family member sought or received!
        services, and genetic information of a fetus carried by an individual or an individual's family member or an embryo lawfully h
        an individual or family member receiving assistive reproductive services. Please note that it is appropriate under GINA A
        provide family medical history when an employee is requesting leave to care for a family member.
       1. Patient instructions - The Physician will complete Sections 2 through 7.
                                 The Patient will complete Sections 1 and 8.
                                            The Patient should also fill in their name at the top of Pages 2 and 3.
                                         ple-ting-this-secti-o-n-a-n-d -for-ensuring- th-at th-OrAtteiding-Phys icla-n--c-o-m-plete-g' tire
       Th-e-Pattenfit-responsible fortorn-
       remainder of this statement. The Patient Is responsible for paying any fees that may be charged for completion of tt-ji
       by their physician. If you have any questions, please call
                                                                          1-866-326-1380.
       (a) Control Number
        (b) TROIA_NTO, DE-BRA A-                                   /                               i 1960
              Patient Name (Last, First, Middle Initial)         Social Security Number             Year of Birth                    Height     Welt
        (c) Patient Gender       Male I! - rri,
        (d)           b.0     am      tocla        a
                                          i c. v4tein                                             0307
              Patient Home Adciress R uired (Current No., Street, Town, State, z1 ' — no PO boxes) D Cheek if New
        (e) Mailing Address, if different from Home Address
        (0  Patient Employer Name/City/State _Ernst sc ylne us. up...,
        (g) Patient Telephone Number 1 lb" 60 OW                 9_1 br                                                                 El Check
        (h) Job Title/Occupation Ret Ben Sr ASG&C
        (i) Type of Claim: 0 Short Term Disability 0 Long Term Disability                           Waiver of Premium
                            1:.] Long Term / Permanent Total Disabilfty
       2. Physician Instructions
       The Attending Physician should complete the items below, based upon a recent examination. Attach additional
       documentation as needed. If you have any questions, please call
                                                                       1-866-326-1380.
       Please complete form in its entirety and fax to 1_866_667_1 wo       Pages 2 and 3 MUST be completed before fi
       3. impairing Diagnosis & Treatment
       (a) For medical reasons, the patient will need to be absent frp1iwork d                           o              ijy beginning
           on                      an ending pn
                  (MMADDPNYY)
        (b) Primary Diagnosis                                  IZTVeyo s                          Primary ICD Code
            Secondary Diagnosis                            I                                   Secondary ICD Code
            Other Diagnoses                                                                        Other 1CD Codes
        (c) Height                                 Weight                             Date Measured (MM/DD/YYYY)
        (d) If Pregnancy related, delivery or expected due date                      th             Day                    Year
            Delivery Type: 0 Vaginal 0 Cesarean
        (e) Surgery Date                                                      Month               Day            Year
            Primary Procedure                                                                        Primary CPT Code
            Secondary Procedure                                                                  Secondary CPT Code
            Other Procedures                                                                          Other CPT Codes
        (f) Medication s)/Dose/Frequency                                                                      ,S)

            Impairment from medica on effects
        (g) Is patient still under your care for this ndition?          0         El,No Date service terminated
                                                        r                                                                   (MM/DD/YYYY)
        (h) Treatment Summary                               / (--( ,                      \
        (i) Office Visit Dates: First                          Qatt •              , Vext--                         Frequency of appointments 52M4-1 ,
                                           (MM/DD                  (MIWDONYYY)                (MM/DD/YYYY)
       (j) Was patient recently nosprtalized?                   0 Yes       Date hospitalized: Admit                          Discharge
                                                                                                             (MM/DD/YYYY)                  (MM/DIDP
       (k) Hospital Name/City/State
              Case 3:20-cv-00511-AVC Document 8 Filed 04/29/20 Page 24 of 51
Task Letter Viewer                                                         Page 6 of 16


                    -
       Claim Number: 2015099
                                      c lnitia0 Required




        (b) Date symptoms first appeared or accident happened   Month        Day            Year
        (c) Has patient ever had same or similar condition? YNo DYes State when and describe.


        (e) Is condition due to injury or sickness arising out of patient's employment?                 Yes            Unknown
       (f) Other Treating Physicians
           Name                                            Specialty                         City                           State
           Name                                            Specialty                         City                           State
       5. Abilities/Limttations
       (a) Patient is: Place remarks in item (d) below, if applicable.
           • Competent to endorse checks and direct the use of proceeds thereof           r2ces 0-No 0 Other/describe
           • Able to work with others                                                   0 Yes / '       No El Other/describe
           • Able to give supervision                                                     El Yes/. Olio            0
                                                                                                                  Other/describe
           • Able to work cooperatively with others in group setting                    0 Yes          'No 0 Other/describe
           • Able to do? Select one: Place remarks in item (d) below, if applicable.
                 O Heavy work activity. No limitations of functional capacity.
                 0 Medium work activity. Exerting 20-50 pounds of force occasionally, and/or 10-25 pounds of force frequ(
                      and/or greater than negligible up to 10 pounds of force constantly.
                 O Light work activity. Exerting up to 20 pounds of force occasionally and/or up to 10 pounds of force frog(
                 O Sedentary work activity. Moderate limitation of functional capacity. Exerting up to 10 pounds of force
                      occasionally. (Sedentary work involves sitting most of the time, but may involve walking or standing for t
                      periods of time.)

                iff  No ability to work. Severe limitation of functional capacity; incapable of minimal activity.
                     Other. Place remarks in item (d) below.
       (b) What medical restrictions/limitations are yo lacing on patient? (Activitl9s of Da*             ng,
           Pulling, Pushing, and Amounts, etc.)
                                                                           d67
                                                                                              0)4
           • Number of Hours patient is capable of working in ada      0 12 0 10 0 8 [16 0 4 D 2 [11 Hour/I
           • Number of Days per week patient is able to work:          U1   El 2     3 0 4 [15 0 6 0 7 Days/
           • Date you prescribed restriction on work activities:    M nth        Day        Year
           • How long are these restrictions/limitations in effect?                           0 No Longer
                                                                          Days         Wocks        Months
           • Estimated return to work date?                            Modified Duty                         Full Duty
                                            (MM/DO                              (MWDD/YYYY)
       (C) Objective findings that substantiate impairment (current laboratory, physical and/or mental status examination a
          other testing)

       (d) Other/Comments


      6. Current Status
       (a) Patient has               improved        10 Stabilized         cl Regressed       El Not Applicable
       (b) Is there a medical contraindication for patient to participate in Vocational Rehabilitation Gob training) programs?
           [1No D Yes, please explain
       (c) In your opinion, is your patient motivated to return to work?
      7. Physician Information           A 7-)
      Attending • ysician tie      •7 yo                                  Degree                       Special.
                                                                                                                   /             • A
      Address (No. prcyCity, S ;:i te, Z : God   1                                                     Fax Number                /
                                                                             u 1   gtiZber   3 if
                                                                                                       Date (MM/DD/Y/)
                                         \                                                                                i 0    (13 i)
                Case 3:20-cv-00511-AVC Document 8 Filed 04/29/20 Page 25 of 51
!   Task Letter Viewer                                                                                                             Page 12 of 16




                                                                                                                          Aetna Life Insurance C
                                                                                                                          PO Box 14560
                                                                                                                          Lexington, KY 405l2-
                                                                                                                          Telephone: 1-866-326-1
                                                                                                                          FaX11-866-667-1987

       aetna-                                  Capabilities and Limitations Worksheet
                                               Complete and sign the form using BLUE or BLACK ink.
         Employee Name (Last, First, Middle IOW                                        Sopint Flwrittifu Mt invq.,           Year o

              TR nIA,No, ngaR A 4
         Gender                                    Job Title                                                                 Control Number
           Ili Male
         Current Diagnosis
                                   ernale
                                                    kt vefr\ 5r /45,5- 0cMeckcaticns:
                                                                          .                                                   0818967




        Indicate the percent of the day the following activities can be performed:
        (S2ccasional 1-33% or .5-2.5 his. re-quent 34-66% or 26-5.0 his. Continuous 67-100% OF 5.1-8 hrs. or qever)
                                            0
                                     - 1— ims     IL / C                                                                     6(, 6 8                 /
          Climbing - Odli `-''             u LY 0                             Hand Grasping      R   L
          Crawling                          •     0     •                     Firm Hand Grasping     R L        •                    0         •         [1
          Kneeling                               11     0                    Fine Manipulation     R L          (V                   0         •         [
                                  /0 iii.5 [!_i
                                            1
          Lifting 0 r,in                                0     0              Gross Manipulation     R L         m                     0        •         1
          Pulling           4179 lt_i 0                 0
                                                        D a
                                                              •              Repetitive Motion     13L                       re 0 • [
          Pushing 0-P1-0/0 A_S             0                                 Sitting   R    L                                        •         •     [
          Reaching above shoulder           a    0 D 0                       Standing     R    L                                     0         0..   1
          Forward reaching                  iT!1  •     0     •              Stooping     R    L                u                    •         a     I,
         Carrying                          C3     •     •     0              Walking     R    L                 C2k                  •         •     [
          Bending                          a     0      a     1P1'           Other                              0                    0         0     I
         Twisting                          0     0      0     Illi
        Maximum weight patient is capable of lifting:                                 Approved Head and Neck Movements:
                                                  0        F     C    N                                             Yes              No
                   1 - 5 lbs.                     0       01 0        El                        Static Position               II         li
                   6 - 10 lbs.                    11      ti.i        a                         Frequent Flexing     •                   CV
                   11 - 20 lbs.                   •      0                                      Frequent Rotation    0                :4"
                   21 - 35 lbs.                   •      III     0    1
                   36- 50 lbs.                    •      •       •                    Can the Patient operate:
                   51 - 75 lbs.                   •      0       0                                                          Yes      No
                   75 - 100 lbs                   •      •       0                                   A Motor Vehicle
                                                                                                     Hazardous Machine
                                                                                                                             U
                                                                                                                             0
                                                                                                                                     Ei
                                                                                                                                     E
                   100 lbs. +                     II     0       •
                                                                                                     Power Tools             •       RI
         Limitations to:                                                              Exposure Limitations: Yes i No                                Ye
         Speaking                       hrs.                                                  Heat          ll"" •                 Dust
         Vision (explain)                                                                    Cold           Ne) •                  Fumes
         Depth Perception                                                                     Dampness
                                                                                              Noise
                                                                                                                   l /
                                                                                                                  Er
                                                                                                                                   Chemicals
                                                                                                                                   Radiation
                                                                                                                                                    3a
         Hearing (explain)

         Total # of hours patient capable of working per day: 120            80      60     40       20                              .
         Duration of restrictions:                                           Care Co   ete: Yes 0 ie_t>Te
                                                                                                       lo             Next Appoin
         Additional Comments:                                    i    —e,e12—        /6-ni,..-/  fro


                               i   t°                                                       9

       Physician's Signature       ,                                                                                        Date (            NYY

                                                                                                                     j_
       Physician Name

       Ptionc illIfilllef
                                               //                             4       specialty

                                                                                       ax Nu
                                                                                                   itztLAjej


       Address
                                                                     (Pd                               r                           s-›-.
                                                                 0        4/"-C___.        <S--                           / 6      d
                               Case 3:20-cv-00511-AVC Document 8 Filed 04/29/20 Page 26 of 51
12f201-1 4:11 PM                                                AETNA -> 17166673590                                                        Page 4 of 7



                                     Attending Physician Statemenc —                                                   Aetna Life Insurance Company

       Aetna                         Neurology
                                                                                                                       P.O. Box 14560
                                                                                                                       Lexington, KY 40512-4560
                                                                                                                       ACS Fax#: 866-667-1987
   . Patient Information
  Name                                                                                  Big_ pate (Arlivf/PD/YYYY),    Control Number


 2. Physician 1(14> mation
  Name                                                                                                                 Spedalt
                                                                                                                             tij                   9
  Tax [ft NI._ j_niAe                                      Telepho7ireriincp_iderea cc?                                Fax Number (include area co0e)
                                                                            60 47 7                                                         7
 3. Management Information
    laimant Manager                                                                                                    Case Number

  First Day Out of Work                                    Telephone Number (include area code)                        Fax Number (include area code)


 4. Treatment Information
  Initial Treatment Dais-                                  Last Appointment2fe/ry                                      Treatment Frequen
                                                                                                                                       ,      „
                 --               '7
  Medication (Name, Dosage and Frequency
                                -      e_                        2--aiiie6/ X                           /--44;/
                                                                                                            ,
  Hospitalized )34,           ent 1-tospitalit                                                      —                  Recent Surgery Del e (MMADDIWYY)
   0 Yes 0 No                dmitted on                          D Dearged on
 5. Clinical1Condition
  Diagno                                                                                                              ICD9 Code

  Is this conditior'respónte for any functional
                                                     /41/1
                                                  irment?
                                                            612                    SAf         -
                                                          faYes, complete Sections 6, 7, 8 and 9
                                                             No, provide a release to full duty in Section 9

 6. Treatment Plan


                                                            h        t_i
 7. Objective Data that documents a functio I impairment
  Physical Exam (Gait, Motor/Sensory, DTR's, Ataxia, Nystagmus, Mental Status Exam) or WNL

  Diagnottic Tests (EEG, EMG, NCV, LP/CSF Analysis, CT, MRI, Myleogram, Drug Levefs/Screens, CBC, B12, TSH, Profiles, Biopsies) or WNL

  Other or WN L



 8. Work Restrictions

                                                                     6 lZ
 9. Return To Work Status
  0 Able to return to full duty on (date):            /_,-------1
                                                                -
  0 Able to work with restrictions.
  yi     Can return to work on (date):            /                     Work restrictions will apply until (date):       -    /
     (am unable to release this patient.                                             •-:
         I anticipate significant clinical improvement by date):                               Next appointment (date):               ' /       1

 10. Signature
 151Vylo,eio's -Slimtuiu                                                                                              Date WAVDDIYYYY)
                                                                                                                             1    /   1 //


 VVKAB
   -'-68330 (4-07)
                                Case 3:20-cv-00511-AVC Document 8 Filed 04/29/20 Page 27 of 51
r 12.120n.- 311   pm                                         AETNA -> 17186673590                                                              Page 6 of 7


                                                                                                                     Aetna Life insurance Company
                                                                                                                     PO Box 14560
                                                                                                                     Lexington, KY 40512-4560
                                                                                                                     Telephone: 866-326-1380
                                                                                                                     Fax:          866-667-1987
                                        Capabilities and Limitations Worksheet
   )iAetna.                             Complete and sign the form using BLUE or BLACK ink,
   Employee Name (Last, First Micidl 67Initial.)                                Social Security Number           ,. / IYear of Rir"
                                       19.rr)--- • i 0 / CUP----)                  ,
   Gender                                     Job Title                                                          -       Control Number
     Ell Male             emab
   Current Diagno is                                                            Medications:
                                  t
                                   .
       -

                                                                                                                                      ,..
   Indicate the percent of the day the following activities can be performed:
   (gc,casional 1-33% or .5-2.5 hrs. Frequent 34-66% or 2.6-5.0 hrs. Continuous 67-100% or 5.1-8 his, or Never)
                                       0     F     CN                                                        OF                       CN
     Climbing - DAN-       c2S         0     0 0          0               Hand Grasping _R_L                ff- El                    0 El
     Crawling                                      111 2-'                Firm Hand Grasping ,.,.R _L       Li IIII                   0 E'
     Kneeling                          nu • m Er                          Fine Manipulation _R_L            1:1'"
                                                                                                            ,____,                    0 0
     lifting  -.6---P1193             Er 0 0             0                Gross Manipulation R L           1...4 II                   1111
     Pulling    51-/t) ik.,5          E..f 0       a 0                   Repetitive Motion _R_L            Er 0                       0        CI
     Pushing 5--- /I) ibj             121' III     0 El                  Sitting   R L                      II 1:1                    •        0
     Reaching above shoulder          Er 0 0              II             Standing    R L                   0 0                        0        Li
     Forward reaching 4               la           0     IN              Stooping _R_L                      111 0                     •        D
     Carrying 6----i'D 1:1/3          121''.0      a                     Walking R L                        • 0                       Li       0
     Bending                           -'   1111   0                     Other                             El Li                      0        •
     Twisting                         Li 0         •

   Maximum weight patient is capable of lifting:                            Approved Head and Neck Movements:
                                     0         F   CN                                                     Yes                  No
         1 - 5 lbs.                 Li121        " 0 lIl                              Static Position     •                     ET

         6-10 lbs_                                                                    Frequent Flexing    •                     El
                                    El Er 0          0
         11 - 20 lbs_               Li 0
                                                                                             Frequent Rotation          a       0
         21 - 35 lbs.               Li D 0                  Ei              Can the Patient operate:
         36 - 50 lbs.                • 0 0             „    g                                                          Yes     No
         51 - 75 lbs.               Li        •    D IA                                      A Motor Vehicle           0       0
         75 - 100 lbs.              DEMO                                                     Hazardous Machine         •        •
         100 lbs. -t-               0         m El 1217                                      Power Tools               •       0

    Limitations to:                                                         Exposure Limitations: Yes       No                               Yes     No
    Speaking                   his.                                                 Heat          II        0                Dust             •       0
    Vision (explain)                                                                Cold          El        •                Fumes            0       0
    Depth Perception                                                                Dampness 1111           0                Chemicals        0       0
    Heating (explain)                                                               Noise         0         0                Radiation        0       0

    Total # of hours patient capable of working per day: 12 •       8 •    6 El    4D    20
    Duration of restrictions:                                       Care Complete: Yes •  No                Next Appointment:
                                                                                                                    _
    Additional Comments:
                                                                                       Z--                                            •




                                                                                                                             7 /
  t.-ip,h-RgirSignptu re                                                                           Date (MWDD


  MI DT 80-002 WKAB-ME
  GC-1500-7 (10-10)                                                                                                                                Page 1 of 2
                            Case 3:20-cv-00511-AVC Document 8 Filed 04/29/20 Page 28 of 51
'13/201k4M PM                                                  AETNA -> 171866'73599                                                      Page 5 of 7


                                                                                                                                                Page 2
 IName                                                                                                                Birth Date (MM/DO/YYYY)


      Misrepresentation
  Any person who knowingly and with intent to injure, defraud or deceive any insurance company or other person files an application for
  insurance or statement of claim containing any materially false information or conceals, for the purpose of misleading, information concerning
  any fact material thereto commits a fraudulent insurance act, which is a crime and subjects such person to criminal and civil penalties.
  Attention Arkansas, Louisiana and West Virginia Residents: Any person who knowingly presents a false or fraudulent claim for payment
  of a loss or benefit or knowingly presents false information in an application for insurance is guilty of a crime and may be subject to fines and
  confinement in prison_
  Attention California, Ohio and Pennsylvania Residents: Any person who knowingly and with intent to defraud any insurance company or
  other person files an application for insurance or statement of claim containing any materially false information or conceals, for the purpose of
  misleading, information concerning any fact material thereto commits a fraudulent insurance act, which is a crime and subjects such person to
  criminal and civil penalties.
  Attention Colorado Residents: It is unlawful to knowingly provide false, incomplete, or misleading facts or information to an insurance
  company for the purpose of defrauding or attempting to defraud the company. Penalties may include imprisonment, fines, denial of insurance
  and civil damages. Any insurance company or agent of an insurance company who knowingly provides false, incomplete, or misleading facts
  or information to a policyholder or claimant for the purpose of defrauding or attempting to defraud the policyholder or claimant with regard to a
  settlement or award payable from insurance proceeds shall be reported to the Colorado division of insurance within the department of
  regulatory agencies_
  Attention Florida Residents: Any person who knowingly and with intent to injure, defraud, or deceive any insurer, files a statement of claim
  or an application containing any false, incomplete or misleading information is guilty of a felony of the third degree.
  Attention Kansas Residents: Any person who knowingly and with intent to injure, defraud or deceive any insurance company or other person
  submits an enrollment form for insurance or statement of claim containing any materially false information or conceals, for the purpose of
  misleading, information concerning any fact material thereto may have violated state law.
  Attention Kentucky Residents: Any person who knowingly and with intent to defraud any insurance company or other person files an
  application for insurance or statement of claim containing any materially false information or conceals, for the purpose of misleading,
  information concerning any fact material thereto commits a fraudulent insurance act, which is a crime and may subject such person to criminal
  and civil penalties.
  Attention Maine and Tennessee Residents: It is a crime to knowingly provide false, incomplete, or misleading information to an insurance
  company for the purpose of defrauding the company. Penalties may include imprisonment, fines or denial of insurance benefits.
  Attention New Jersey Residents: Any person who includes any false or misleading information on an application for an insurance policy or
 knowingly files a statement of claim containing any false or misleading information is subject to criminal and civil penalties.
  Attention New York Residents: Any person who knowingly and with intent to defraud any insurance company or other person files an
  application for insurance or statement of claim containing any materially false information, or conceals for the purpose of misleading,
 information concerning any fact material thereto, commits a fraudulent insurance act, which is a crime, and shall be subject to a civil penalty not
 to exceed five thousand dollars and the stated value of the claim for each violation.
 Attention North Carolina Residents: Any person who knowingly and with intent to injure, defraud or deceive any insurance company or
 other person files an application for insurance or statement of claim containing any materially false information or conceals, for the purpose of
 misleading, information concerning any fact material thereto commits a fraudulent insurance act, which may be a crime and subjects such
 person to criminal and civil penalties_
 Attention Oklahoma Residents: WARNING: Any person who knowingly, and with intent to injure, defraud or deceive any insurer, makes any
 claim for the proceeds of an insurance policy containing any false, incomplete or misleading information is guilty of a felony.
 Attention Oregon Residents: Any person who with intent to injure, defraud or deceive any insurance company or other person submits an
 enrollment form for insurance or statement of claim containing any materially false information or conceals for the purpose of misleading,
 information concerning any fact material thereto may have violated state law.
 Attention Puerto Rico Residents: Any person who knowingly and with the intention to defraud includes false information in an application for
 insurance or file, assist or abet in the filing of a fraudulent claim to obtain payment of a foss or other benefit, or files more than one claim far the
 same loss or damage, commits a felony and if found guilty shall be punished for each violation with a fine of no less than five thousand dollars
 ($5,000), not to exceed ten thousand dollars ($10,000); or imprisoned for a fixed term of three (3) years, or both_ If aggravating cir'cumstances
 exist, the fixed jail term may be increased to a maximum of five (5) years: and if mitigating circumstances are present, the Jail term may be
 reduced to a minimum of two (2) years.
 Attention Vermont Residents: Any person who knowingly and with intent to injure, defraud or deceive any insurance company or other
 person files an application for insurance or statement of claim containing any materially false information or conceals, for the purpose of
 misleading, information concerning any fact material thereto commits a fraudulent insurance act, which may be a crime and may subject such
 person to criminal and civil penalties.
 Attention Virginia Residents: Any person who knowingly and with intent to injure, defraud or deceive any insurance company or other person
 files an application for insurance or statement of claim containing any materially false information or conceals, for the purpose of misleading,
 information concerning any fact material thereto commits a fraudulent act, which is a crime and subjects such person to criminal and civil
 penalties.
 Attention Washington Residents: It is a crime to knowingly provide false, incomplete, or misleading information to an insurance company for
 the purpose of defrauding the company_ Penalties include imprisonment, fines, and denial of insurance benefits_



 WKAB
 GR-68330 (4-07)
                  Case 3:20-cv-00511-AVC Document 8 Filed 04/29/20 Page 29 of 51

    Claim .NUMber: 2015099

    ae na                        •
                                     Attending'Physition'ttaternent .Aetn
                                                                       . a Life. inturance.Company
                                                                     PO-Box 14560
                                    Complete and sign. the form using latilEr BLACK ink. • Lexington, KY 405124560
                                        .                                                                     Phone; 1-86642643.30
                .                                       .       . -                . . ._ .                   Fax;1-86'6-6674987:
     The Genetic -Infonnation NOndiscrimination Act of2003 (GINA) Koh ibiti employers and otherentitiescovere.d by GINA 'Title ii from
      raquetting or mil Wring genetic- infonrratioh of an individual or family merriberof the individual, except as speoilcalltailowed by this
     law. To comply with this lam wears+ asking:that you not provide-any genetic information When- responding to thfs request for
    .medicatiriformation..1Genelic information as defined by`GINA, Inclutiesan individirdS family medical history, the -results of an'
     indlvidriats or featly members genetiatests, the factihat.a.n individual or an indiViduaLs' family member sought or received. genetic
    .serviOes,,and,genetic informatiortof a fetus catlied by an individual-or an indiVidualit family mertiber or an embryo laWfully 1104 by
    an individual orfamily memberreceiving aSsiStive reproductive services. Please note thatitis appropriate under.G1NA to
     provide ram* medical histoty when an employee's requesting leave to care tor a famhy member.                                                             r.

      t Patient Instructions—' The Physician will complete•Sections 2 thrOugh 7.                      •                          6/:b
                                                                                                                                    6- ‘i                           y
                                        'The Patient will Complete Sections'! .and-.8..       •         •     •.
                                         The Patient should also fill in their na me. at tile to of Pages 2 and 3. .                 a/
     .The Patient:is responsible for.completing this Section and foresuring-thattiteir Attanding Physician compieble the
      remainder ofthis slatement The Patient Is responsible for paying any fees that may be charged for completion ofthisform
      by their physician. If you have any questions,please ta111.366.-326-1380.
      (a) Control Number .                  0818967        •            _.               .....
      (b) TROIANO.                                                                                         ,
           Patient Name (Last,f irsi, tvliddleinitial)     Social-Security Number
                                                          • • • •••• • •   .
                                                                                             Year of Birth
                                                                                                     .-    •       -                  • kiggil       AIMAIght.0.0


    ;.(c). Palk. GendeelliltMele                    ernal
      (d) -- ''rl' 0 Neatia-0                                                 /ege
    .     Patient Home Address —Rewire (current. No., street, To           to, ZIP —no PO boxes) ii.chock w New
      (e) Mailing Address, if different from Hcime Address ,
    If) Patient EinployerNarneitity/Sta Ernst Viro n U.S LIP
    .(g) Patient Telephone. Number                                                                                   0 Check if New

     (I) Type of Clain):   g
     (h) Job Title/Occupation .It Ben Sr.gupc.
                                  Short Term Disability 0 Long Term Disability 0 Waiver of Premium
                                 •Long Term /Permanent Total 'Disability
                                                 :
    g... Physician rotottions .    ..
    TheAgeficringPhyskigitshouldtomplete the- itemSbelow, bated upon a recentexamInation. Attach.additionel
     documentation as needed. If you have any questions, please call 1466426-1380-
    i
    i Ffease complete form in its entirety and fax to 1.4166-667,1987.    Pages I and a musT, be completed beforefaXing.
    3. -Inipairing DiagnOsis & Treatnient
    (a) For medical reasons, the •patientwilineed                  abse from,r                                 to a disability biginnIng
         on                   • and ending
                                        dA, on
             ovimitartyy)
  (b) Primary Diagnosit                                            Y frP5(                      Priritary1Q0 Code.
      Secondary Diagnosis                                                                     Secondary 10aCode
      Other 'Diagnoses                                                                           Other ICU Codes
  (o) Height                          Weight                                          Date Measured (M WM:Mr()
 •(d) lf Pregnancy related, -delivery or expected.                              Month    '   Day       .     Year...
      Delivery Type: 0 Vaginal 0 Cesarea
                                       -                    -
        Org.
          - ery Dale                                                           'MOritti"...-. • ".        • • Day- "                       —     •
1 Primary Procedure                                                                                             Primary OPT Cade
      Secondary Procedure                                                                                 r. Secondary CPT code
      Other Procedures                                                                                          Other CPT Codes
 (f) MediCation(s)post/Freque ay

I         Impairment from medication effects.                              Lfr &
    a Is patientstill under your care for scondltiorl?                     S 0 No te serVice terminated
1.0) Treatment Summary
A
F Q Office•Visit Dates: filet 7                                                          ..Fre7encylappointments
•                                    (Mb                   MtiVirmity       (1$.4                      6-----
    (1)   Was patient recently hospitalized?              Yts Date hospitalized. Admit,               Discharge
                                                                                       (MM/DIVA'W)- '           (ini/DDNYYY)
    04 Hospital Name/City/elate

                    6 26(7 43)




                                 iiiiiiiill*11111101101;11111111110010111 110.0111
                                                                        .
Tiiii
                                                                                                                                           ;It
                                                                                                                                             r
                  Case 3:20-cv-00511-AVC Document 8 Filed 04/29/20 Page 30 of 51


  Claim Number 2015099                                                                                                     6.-05 F
                                                                                              addorit                                    Page,2
 7R-truant 'Name (tog Flrst &ladle OHIO Required
       TOIANO, DEBRA              A,
 4. History
             ,
  (a) ;Symptoms: •                                                       u        s
                                        -e21-.Le-c..., ..,c6r€34,44.02,   •   ttSzat:4/

 (b) Date symptoms first appeared or accident happearc Month         Day              Year
 "(c) Hag patient ever had same or similar condition?  ElYas State vvhen and detcribe.

  (e) fs.uundition due to- injtilyor Sickness artstrig. out of patienrS employment?    44.0 0 Ye 0 UnknOWTI
  (t) Other Treating Physicians•
      Name..                                 ..."-vc-NSpecialty                     City                  State
      Name                                           . "Specialty                   City                   Sttote                            .
    AbilftlfmaiMiations
                                     C Ma: 11.4111. 1 '             1" • 1.1
     1"1"113114.    Placoe 're marks MU 'WM- 011111C41/111e, 11 appiltiCIL/1C..
     • •competent.ta endorse checks and direqtthe use of proceeds thereof ....                                 o Otheridesriribe
        Abfeloworkwith others .............           ......          ....... .......          'Yes            o Otheridescribe (d)
                                                                             .    „_,        oyes
     4!. .41.0 to 9ive e9Perviion „., , „                                                                     .00therldescribe4n40).-
     • Able to:work co.operativelywitti: Other's. irigroup Setting              • .          ElYes            aOther/describe In. (d)
     • Able to do? Select one: Place remarks in                   (0) .below., trapplicable.
              O Heavy workactivity. No. !irritations of functional ,capatity.
              O Medium- work activity. Exerting 20,50 potinds of force occasionally,. and/Orl 0-25 poundS of foltefreqUenti)r,
                , and/orgreAter than negligible -up to. 10 pounds Orton:* constantly.
             o Lightwork activity_ Exerting up to 20 pounds-of face occasionally and(or up to 10 pourldS afore° frequently.
             El -Sedentary work activity. Mocierate 'limitation of ftinotionat capacity. Exerting up to 10 pounds of force
                  occasionally. (Sedentary work Involves sitting most of the time, butmay involve walking orstanding for brief
                     nods of time.)
                  No abilaytovork, Severe lirnitatiottoffunclidnal caOacity; incapable of minimal activity_
                  Other. Place remarks in item (d) belOw-
 (6).Whatme(lical testrictionsliimitations areoji placing on patien' C Ides Of CVO kpria,g,D ing Lifting,
     Punt g, Putting? and Amo                                                                       .,(,I9* A
                       tyn,y

    41murberpf       Hours patieritis capable of working. a cla qf:J 12 aia 08 08 04 02 01 HouliDay
     At. Number of Graysper week patientip;abloto 'Work.         • El       02 0 3 04 05 06 El? Days/Week
     • .Datg, you. prescribed restriction. on wotkactivities:  Month              Day.           Year
     • How ICH% •a re these restrictions/Um' lions in efftet?                                          tj NO Longer
                                                                Days          Weekt      Months.
     • Estimated return to work date?                         Modified buty                       il. Day
                                                                              MI6. Wirt)" •
 (0) dbierblitte fitiding0 That sul3ttatdiate impatirment (moment taboretoryi
                                                                           . physical andfor mental atatus examination and
    .Wherte009!)

 (d) Other/Comments        .            '
                                                                                                                    •    • .




    Current-Status
 (a) Patient nas            Dimproved.        • El Stabilized      121:Fiegresed       .0 NotApp*iioabiet
 (b)    there-a medical  contraindication tor patientto  partitipate in Mx "onaiRgrallit7atiOn
     El No* 0 Yes, please explain
-(c) in your opinion, Is your patient-motivated to retu
7. Olt 'clan Information
Attenciin -Physictsn's Name (Pe                                ' Degree                           s.peciaityr7L

Addre.-. (vo.-S    et City, tater ZIP
                                                                      ,
                                                                 Tete ate ,N ,I   e
                                                                                                         . 1 Priv4iro
                                                                                                          ber
                                                                                                                               /0 '
                                                                                                                                • ..-1-
                                                                                  •A ,                          16 47-          1/       •       '

Signature                                                                                         •Datelplifff/DLyYY.

IrIv28(744c                       .                                  .                   ..

                           . .            .       1111111111.111111 . .
11111111111.111111 111110.14111101111111111111.01111N1110111111111                                                                   .
                              Case 3:20-cv-00511-AVC Document 8 Filed 04/29/20 Page 31 of 51
                                                                                                                             Aetna Life Insurance Company

aetna                                Atter -icing Provider Statemer                                                          PO Box 14560
                                                                                                                             Lexington, KY 405124560

                                       One of your patients has filed a disability claim with us.                            r-q: 8-46 467- 19R 7
                                             You can help us make a decision quickly.
Step 1:  Fill out the form. Answer each question as thoroug as you can. Type r write clearly, please.
Step 2:  Send it back to us. You can fax it to us at                                     10649b1-1 ?7   . If you have
         office notes, test results, or other information that relates to the condition, you can send that too.
Step 3: Work with us if we need more information. If we need to clarify anything, we'll let you know.

Section 1 — Patient Information (to be completed by your patient)
Member INjarne (Last, First, Middla..tniNict             A                                                   Ener
                                                                                                                oyner0+
                                                                                                                               yottol
Employee 1D/Claim Number                                                                                     Date of Birth    I
                   0 1 5-c) 99
Section 2 — Medical Information .to be completed by
                                                  ,
                                                    the provider
1.   Primary Dx/rede awl plate/9f 9iagno,is                 n                       2.   Additional Dx/ICD Code(s) and Dates(s) of Diagnosis
                       ifilt/X 4'9/0e-- ,-)                     ey       e/Wil
3.   Procedure/CPT Codes and Dates 1                                                4.   When did you Jirst freiat the patient for this condition?
                                                                                                , •F// W//
5.   Are you still treating the patient for this condition?       6. What was the last date you saw the patient?       7. Date of Nextpffice Visit
         Yes            No
8. On what date do you believe the impairment limited work capacity?                                                                                       .
     Date:                                      Unknown
9. Was patient rec-ntly hospitalized?
                                                    .
         Yes       ii: No                               u       Admit                                        Discharge
     Hospital :me/City/State
10. Is the condition due to an injury or illness arising out of the patient's employment?
   fl Yes         1sjO D Unknown
vi—Whatspecific_physicat,_cognitive behavioral activity/functio is the patientunableito do?                                                .,,          ;7
                                                /                                                       .     .7J'').
                                                                                                                  /.
                                                                                                                                   _     /..
                                                                                                                                                 f
                                                                                                                                                     . .,,./
                                                                                                                                                       raw-/
                                / i      f              eC72
                                                          -                      41V/1-4- C--
                                                             b._/ -607A-1.1.4' 4/1                                  7 -`4

                                                           MAL - '          i/u),,u,"</Le s s                 I- ii,-:s •     ; .•,,..,,,_-- 1
                             j ' zi-// c.,7 2-".
                                   • ...,      ,.-       .tv.,. 7)0 ,,-- r-, / -e,.....ye.)cl , •4 •74-:),:.c                /: . .4.,•,_,.,,i, ,
                                                                                                                  /41,7,/ f/.,
12. What specific physical, cognit'      or behavioral aOvii /f n6tion, rela 1„d t the ond ' ns yiou are mkiaging, c           t        ti nt still do'?

                                                             '/.C-
                               . /
                                                                                                      i%-

13. Describe the patient's treatment plan; including any medications




14. If the patient is likely to have a full recovery, what date/timeframe           15. What date/timeframe would you expect to see some improvement in
    would that be?                                 - -                                  the pati nt's ability to functiopn? /     ,
                              •
Thank you for your help.
If we need to follow up for clarification or more infoF ation, what's th 6est way to contact you (phone/fax and time of day)?
                                                                                        ---)A/A.,),„c--- -
                                                                               ,(-04,1) &

section 3— Provider's Si natur
Provider's Name (Prin
                  i
4ddress (No.lrop) Ci
                             r       (1„..„,
                             S to ZIP d )
                                                            ...ge.„..,
                                                                                    Degree

                                                                                    Telephone Ni
                                                                                                    ,                         Special

                                                                                                                              Fax Number
                                                                                                                                          6-7,7                4
                                                                                                                                                     . - - -( -0
                                                                                                                                                     49
Signature                                                                                                                     Date (MM/DpYY)



/ICAB
             tri    e
                                 Case 3:20-cv-00511-AVC Document 8 Filed 04/29/20 Page 32 of 51
From:- Brandon Mahatfy Dc Fax: 17047264573                                                  Fax: (710) 667-3590               Page: 2 of 5     01/14/2019 10:41 AM

 s


             Claim Number: 201.5099
                                                                                                                           Aetna Life Insurance Company
                                      ®        Attendino Phvsician
                                                             - •   $tatement                                               PO B ox 14560 .
                                               Compiete.and sign the form using BLUE or BLACK                             .LexingtOn, KY 40512-4560
             The Genetic Information Nondiscrimination Act of 2008 (GINA) piphibits employers and otherentitles covered by -GINA Title II from
             requesting or redoinn.g.genetic information of an individual or family member OF the individual, except as specifically allowed by this
             law. To camply•with this law, we are asking that you -notprovide any genetic information .when 'responding to this:request for
             medical information_ 'Gettelic infprmation as defined by QINA, includes an indivIduals family.medical hisbni, the results of an
             IndhAdues or family member's genetiolests, the fact that•an individual or an Individuals' family member:sought-or received genetic
            .services, and genetic information of a. fetus carried by anindividua I pr an individUalis familmember oir•an embryo lawfully held by,
             an individual or ramily.membar receiving assisiNe reproductive services. Please note that it is appropriate under GliVA to
             provide familymedical history when an employee is requectiiig leave:to care for a family member,
             1. Ratieht histructions      The•Physicien will corriplate-6eotiorjs.2 through 7. '
                                          The Patientwill complete Sections 1 and
                                          The Patientho cad also fill in their name atthe top of 'Pages 2'anci 3.
             -40-1a tien4-is-ressible-fo-Pco mpteting this.-section-cind-for-9nsty-ing,that-theip-Atte-nding-PhysleiariLeottaplete.sihe
             remainder of this statement. The Patient is responsible for paying any fees that :may be charged for completion .of this form
             by their physician. if you have any-questIons, please call 14366-326-13to 2_6
             (a), Control NumPer
             (b) T
                  Pelkinftlemo
                                 fANC
                                   Rrt, Mi dlo                   Socia'tecurity Number               Year 61 Birth                 Vief.ght
             (c). PajOntg"-nclIr yyrlylri
             (d) 01  -1- (911,9
                   F'attentirf9me-Address - Reg red (Current No.. Street, Town. State, ZIP - no PO boxes) El Check if New
             (e). Mailing Address, if different from Home Address
             If) Patient Employer Name/Git14547-,_,
             ( ) Patient Telephone, Number                   —
             (h).. Job Title/Occupation
             (i) Type of claim 0 SharfTer.m                         Drong Term Disability 0 Waiver of Premium
                                          Long Term / Permanent Total Disability
             2. Physidian Instructions
              The Attending ,Physician should crimplete theltems.b.elow, based upon a recent•ex-amination. Attach addition?)
             -ds:qcumentationas needed. If 'you have any questions, please call 1.866_32643w
              Please complete form in Its entirety and fax to 18666671987 Pages 2 and 3 MUST be*completed before faxing,
            3, Impn Diagnosis 2.Treatrnent
             (a) For medical reasons, the patient will need                                                     mobility beginning
                 ore                        and ending on
                     (Nimicone_Yro
             (b) Primary Diagnosis ,                                                Le/2)            Primary I.CD Code
                 Secondary Diagnosis                                                              Secondary 1CD Code.
                 Other Diagnoses                                                                      Other ICD Codes
            (0) Height                            Weight                                  Date Measured .(M M/DDIYYYY)
            (a) If Pregnpncy r,elated; deNsiry or expected due date                 Month        Day             Year
                Delivery-Type;' 0 Vaginal 0 Cesarean
            (e) Surgery Date            .........        .........                  Nonth            Day           Year
                Primary Procedure                                  7                                   Primary CPT Code-.
                 Secondary Procedure                                                                 secondary-CPT Code
                                                                                c
                 Other Procedures                                                                       Other CPT Codas
            (f) Medication(s)/Dose/Frequency

                 Impairment from medIcatiph effects
             (g) Is patient still underyour re for this                              0 No Date.eervice ter:minated

             (h) Treatment Summary                                         Jf1/S
             (i) Office Visit Dates: Firs                                                                         Freque cy of appointments
                                            (M10/015 WY)            (MM/DO Y•Y)               .(114M/DCNYVYY)
             (0- Was patient recently-hospitalized?              n Yes Date hospitalized: Admit                           . Discharge
                                                                                                           (MM/ODNYYY)                    (MWDEVYYYY)
             (It) .Hospital 'Name/City/State
            WKA5
            GC4486-17.(6-1.5) PTO




             11111011111111111111111111111111111111111111111111111111.11111111111111101111111111 II111111110
                                    Case 3:20-cv-00511-AVC Document 8 Filed 04/29/20 Page 33 of 51
From: Brandon Mahaffy DC Fax: 17043264533                                                    Fax: (710) 667-3500            -      Page: 3 of 5           0111412010 10:41.AM




               Claim Number: 20'15099
               Pariah met (Last,. First, Michil nifiLip Required A
                                                  .
                            ro(0             t)                  tr_
             4. His.tory
             1•••••••••••


               (4) Symptoms:

               (b) Date sy.mpto(w.first appeared or accident-happened                 Month         Day           Year'
               (c) Has Patient eyer had same or 'Similar condition?  No    U          0 Yes State when and describe,

               (e) Is condition due to injury or sickness arising out of patient's employment? El No DYes                       1:1•Unknown
               (f) Other "fleeting Physicians                                                                                                                            "


                   Name                                         Specialty                      City                                               State
                   Name                                       Specialty                        City                                               State
             S. Abilities/Limitations
              (a) Patient is: Place -remarks-in item (d) below, if applicable.
                  • Competent to. endorse,ohecks and direct the use of proceeds thereof .... 9 Yes                     0 Other/describe in (d)
                  • A bl e.ito work with -Others            ,                                       0 Yes              0 Other/describe. In (d)
                  ▪ Able to give supervision            ,                                         .          ° '\141o: 0 Other/describe in (d)
                                                                                                       Ye.' 900
                  • Able to work cooperatively with others in group 'setting ........ ...........   El Yes      IN0 9 Other/describe In (d)
                  • Able to do? Selec-tone; Place remarks in item (d) below, if applitable.
                         II Heavywork activity. No IlMitatIons-or functional capacity_
                         O Medium work -activity. Exerting 20-50 pOunds offorcedccasionally, and/or 10-25 pounds-of force frequently,
                               and/or greater than negligible.up to 10 pounds of force constantly:
                         D Light workaotivily. Exerting up -to 20 pounds of force•occasionally and/or up lo 10 pounds of force freOuerillV.
                         El Sedentary-work acliyity. Moderate limitation of functional capacity. Exerting up to 10..pounds of force
                               occasionally. (Sedentary work involves sitting most of the-t(me, but may involve walking or standing for brief
                               periods of time.)
                               No ability-to work. Severegmitation of functional capacity: incapable of minimal activity_
                               Other, Piace•remarks in item (0)..below.
              (b) What medical•restrictionsflimitations*are you placing on -patient? (Activities of-Daily Living, Driving, Lifting,
                  Pulling,_Pushing, and Arnountsr atc.)


                       • *Number of Hours patient is-capable of,working.in a 'day
                       • Nu mbor of Daysperweek -patient is•able to iork:
                                                                                     1$.4.
                                                                                      12
                                                                                      1
                                                                                                   010 08 Os 04 02 91 Hour/Day
                                                                                                   9 2 0 3 94 0 5 0 8                     07       DaysiWee.k
                       • Date you presoribectreetriction -on work-activities:   Month                 Day      Year
                        • How long are these restrictions/limiteti ns in effect?                            9No Longer
                                                                                     Days           Weeks          Months
                        • Estimated return to work date?                           Modified Duty        Full Duty
                                                 .(Mm/br.)/YYY                        (MMAD.D/rfr)
             (0) Objective findings that substantiate impairment (current laboratory, physical andior mental status examination end
                 other testing)

             (d) Other/Comments


            S. Current Status
             (a) Patient- has           9 improved         9 Stabilized          0 Redressed         0 Not Applicable
             (b) IS There a medical contraindication for patient to :participate In.-Vocational Rehabilitation (fob training) programs?
                 0 No 9 Yes. please explain
             (c) In your opinion, -is your patient motivated to return to work?
                    Phxsician
                      _       Information                                                                                                            --.....
            A.ttend         Physi9jr     me (Print                                    Degree.   /4,                    Speciaity
                                                                                                                                   XILL(.4
            Address (Na Steel,                  2p     e)                             TelephOrie Number                r-ax N
                                                                                                            ,.. 11 07-e6
                                                                                                                                             ..._.
            Signature                                                                              f                   Date W7-0.'"' iYY-Y             /9
            WKAS
            GC-1486-17 (6-15) P
                                                             •




             111111 11111.1111111 11111111111111111111111111111111111111111111111111111111 111111 11 1111111111 111111
                             Case 3:20-cv-00511-AVC Document 8 Filed 04/29/20 Page 34 of 51

From: Brandon Mahaffy DC Fax: 17043264533                                      Fax: (710) 667-3590             Pago: 4 of 5   01/14/2019 10:41AM




       Claim Number .2015099

      !Patient Alarne.g_ad, PiistlUddlo Initial) Required
                    TROJANO, DEBRA

      8. Regulation Notice

        Any 'pers.on. who knowingly and with intent to injure, defraud ordeceive.any insurance company or other. person files an
        applioationlor ins urnoe - orstatement -of claim containing any - materially false information .or conceals, -forthe:purpose. of
        misleadng, information conce.ming.any fact Material thereto commits a fraudulent insurance act, .which i8 a crime and
      i
       subjects such person to *criminal and civil penalties. .




     WK                                                                                                                           Page 3
     GC-1486-17 (6-15) P11)



     1111111 1111 1111111 11111111 11 11 1111111111! 111             11 1111111.111 1.111111111111111.111 11
                                                      Case 3:20-cv-00511-AVC Document 8 Filed 04/29/20 Page 35 of 51

From: Eiran0.on Mahaffy DC Fax: 17043264533                                                                                                                                               Fax: (718) 867-3500                                                                           Page: 5 of S                                                     02/1412010 18:41 AM



            Claim Number: 2015099
        aet                                                                                                                                                                                                                                                                                                        Mail this completed form to:
                                                         C.)
                                                                              Authorization to Share and Use                             PO. Box 14560
                                                                              Medical information                                        Lexington, KY 40512-4560
                                                                                                                                          Fax: 18666671987
          I allow all doctors, hospitals, other health.c.are prOviders, pharmacy, pharmacy benefit managers, government agencies, insurers, employers,
         SChOolS, training facilities, health plans, policyholders, contract holders, vendors, .health anplbenefil plan administrators or their 1..iccessors
         CRecords Holders:) to give out.* cliscUssay •Medical information as explained on this Authorization form.
         This information includes, but is not limited to, any. records or facts about my- medical condition,lreatment, supplies, ernployment,.vocation,
         education training income, and other insurance coverage including benefits paid (information"), This Information may also include diagnosis,
         treatment and education related to drug and/or alcohohabuse, HIV/AIDS or other communicable-or sexually-transmitted disease, as well as
         behaviorat health canclilions.-(b.ut-doespoi include psychotherapy Pates).
         I allow the Records Holders tp-give my Information tattiefollowing individuals or -entities ("Benefit Managers"):The.employer narnedbelow, Aetna
         Life Insurance Company., their benefit plan or cfaims administrator(s), :their related companies, bordractars, -investigators, allorneys, and service
        consultants authorized union representatives, 'health .cereproviderstreatingorevaluating:meor my olairn,-and other individuals. pr entities
         involved in adrninieterIng,:evalualing, analyzing and managing The plan or my Idaim.lallowthe Records-Holderslo discuss and clarify
         information prNtded in support of a claim for short term disability benefits long term disability benefits salary continuation, leave under the
        federal Family and lvtedical Leave Ad, local and. state leave laws, workers compensation andtorany other health benefit, program, fitness for
        duty, 'other ‘ivork accommOdalian programs, cr leave benefits offered by-and through myemployer('Benefits Program").
        I am fhe Benefit Managersto use,-g.ive out-or otherwise maka.ay.ailabl6the-infar.mation 'only laevatuate, analyze, ma.nage andor administer
       the .Benefits Program. I also allawthe Benefits Managers to give/take available my-Information to any other pa-son or-entity if needed to find out
        whetherlam ejj.gible.for benefits,10 manage myclaim, or to run the Benefits Program.
        1 understandlhat Information disclosed to Benefit Managers pertaining to pertain alcohol or drug abuse treatment or HIV/AIQS or other
        corrim4elble or GeXually-fmstitled disease is protected by-federal (42 CFR Part 2) andstate .confidentiality rules-and stattiles, which prohibit
       any-fu,ptnerdisctQsire of this information without rny-ey,prp.s.written consent, or sothenvise permIttedly.suctirules nd -statutes, I understand
        that generOUthorizatiorrfor the-release of medical or other information is NOT sufficientfor release of these types of records, Therefore:
               If any/oT my records contain information about alcoholor drug a.buse,then, by checking this•box; I hereby ewes* allow my.
               BeTetts Managers to use. or-give.out-Such information to evaluate, analyze,.manage andlartadministerthe .BenefitsProgram.1
               u derstand that the federal rules restrict -any-use of the Information to criminally investigate-or pmsecute any drug-or alcohol
                  use patient.
               If any ofruy records contain information about HIV/AIDS-or other communicable-or sexually,transmitted disease, then, by
               checking this box, I 'hereby expressly allow -my Benefits Managers to. use or give out such information to evaluate, analyze,
               manage and/or administer the Benefits Program,
       The Benefits_ Managers will tell those receiving InformationThat          Informatio.n is. confidential. ,The Information provided tp- Aetna will not be.used
       for any purpose other than ifs intended use stated above. I -understand that once my Information is given out aS allowed in this form -federal
       privacylaws may not-protect and it-maybe re-disclosed by.the Benefit Managers.
        Unless revokedeerlier, I understand that this permission lasts twelve (12) months after my claim isprocessed or twelve (12) months alter-the end
       of my-coverage under thel3enefits Program, whichever-is longer,. unless law requires a shorter periodIfloltange.my mind aboutilis
       Authorization beforethat time-is up, I can tell my Records Holders and Benefit Managersin wiling that Ida not want them to shereany more
       information. if I revoke my-Authorization-by telling them in miting to stop -sharing information, it will not change any actions they -took before. I-
       revoked my permission. If I do not sign thisAufhorization, if-Will not affect havimy health care providers treat ma However.; if I do not sign, the
       Benefits Ma nagers may not be able to review-my.clairn and cannot find out whether I am eligible for benefits. This may result in denial of my
       request for:benefits.
         I he Information released.underfhts-Authanzatiart can be.submttled to thet3enetrts Managers electronically, by phone.or fax, or by mail, I knowl
       can-see or-copy the re.cords given to the Benefits Ma nagers..I agree that a copy of this Authorization-may be-freated as a signed original.
       NPTICETO.RECIPIENTP OF INFORMATION:
       The Genetic information Nondiscrimination .Act of 2008*(GINA) prohibits employers and. Other entities covered by GI NA Title P frau re.que-"-itIng or
       requjring genetic. Information of an individual or fardly member of the Individual, except as-specifically allowed by this-law. To comply with this
       law, we are.asking that you not provide any.genetic information when respgriding to This requeel•for medical information. 'Oenetic informations-as
       defined by-G1NA, includes, an individuals family Medical history, the results.of an individual'sor family member's genetic tests. -the factifiat an
       individual oranindivicluals'familymembersought or receiv.ed genetic services,_and genetic information of afefus.canled by an individual or an
       individual's family member or an erribryalawfully_hefd by-an individual or family member receiving assist ivereproductive services. Please-note
       Iha t itiss anororiiate tinder GINA to provVde Tamil medical histoP when an employee isreciuesljnqIeaveto care for a family inetnbe:
                           .3.).. ..,: .        •,.!. . :z--,;,.: •,,,,....,:...:.. , ;;;.::::.: !...,',‘?-. ..    .,    .                       ....sr; :.., • -:::::::.-, :: ,    ,-,          arahlhk%-,3;74,:::: -;;,•:•::. , ....,.......:-:,,, :-::...ti,:.!;.,-„,:.::.,F,i, 6i.,,,,,:;:_ss,-',..-...., :,..:7,,,„.. ...*-..,:::;',•.,,,,,'E:;:', • ,;,,,,,,,;" V:, F.',.:::
       ',     ,,...;.; ....N, -                    ,-.E-,,:.-F:- z:...-,--:-:•_•-:•:-:;:•:.-:-:-- -,-:----,.-:.
                                           • ...- -T                                                               •    :-..i?--:i---‘,-:&':.-   ::::::--i---•:.-=--;-=:.11,2::-   -of.        . , ... , , ., .,,,..:,,,-;',17,S.'„: .:".. :•;',     i.:!..',:. V.;...:;',:?...::: ,,...-,,,,.:;;:-.., i::::,:„§-.4-.1.-;', i fi.:-.:ki,,:,,
                                                                                                                                                                                                                                                                                                                                           ,,,,..1.f-,?. ...i'ii.:-.-: ;-:,.-' . -,.''..: \ .s.s. -i ,`A 7,
            c r

       ,
                                                                                      ..,- :..;-','!k,.,,:.',. ,--- : ., . .;-ii.i::•;:.:•g':.-": , ' ..,...':..;,...,,.
                                                                                                                                                              ':,        - ::.-'!').f: :4:;:.: :s- 5.: :,:v.:::.:.::;„..,A,cg-,::;;I,,Y:jf..-..!::;izi.,...

                              , ,
                                            4 (9
                                           , -pti, ,,tgtosgasii-
                                               .... „,:47      y ,.,:.: • aa..- . ; ... . :L-P
                                                                                                    . - ' 4f.-
                                                                                               g.i.b,
                                                                                                                  t-L-1-)
                                                                                                      *0..,g4pSk.., '.
                                                                                                                                                                                                                                      ti                                          .                           -                 a 's
                                „..                           .
                  dOlyde/A, a \. 40-i aril>
       Forrl'i must be signed in order to beconsiderd -vaurL
       WFAB
       GI-69211t2-17) B                                                                                                                                                                                                                                                                                                                                                             R-000

              111111-111 11111 11111 Inn 11111 II                                                                            III I111 11 1111111 11111 11111 1{111 il Mil 11111 111                                                                                                                                1111111 III
                Case 3:20-cv-00511-AVC Document 8 Filed 04/29/20 Page 36 of 51


07/44/19 09:34:04 1-1E5-993-43E7                                                   The Hartford                Page B01

                                              PO Box 14869
                                              Lexington, KY 40512
                                              888-301-5615



         FaCsimHe Transmittal Sheet

         To:                                                        From:
         Allan Perel                                                The Hartford                                            ,
         Date:                                        .       _     Employer:
         07/24/2019                                               -,
                                                                    Ernst 24 Young U.S. UP                        • e41     i


         Fax Number:                                                CLAIM NUMBER:
         7186673590                                                 (N/A)
                                                          .        Sender's
                                                                       _     Phone Number:                                  1
         .116: MS. DEBRA TROIANO                                                        f
                                                                                                                            1
                                                                  888-301-5615
         Date of Birth: ,                                                                                             1:1
                               .                                                   .         .          _
          1                        -    _ _ ._                    Sender's FAX Number:                            .         ,
          i -                                             ,       833-357:5153


         The Hartford Is The Hartford Financial Services Group, inc. and Its subsidiaries, Including underwrIting
         companies Hartford Life and Accident Insurance Company a nd Hartford rire Insurance Company. Horne Office is '
         Hartford. CT. The Hartford Is the administrator for certain group benefits business written by Aetna _Life
         I Ile ranee Company and Ta I cott Resolution Life Insurance Company (formerly known as Hartford Life I n:Ara nco
                                                                                                                    sz
         COMpefly). The Hartford also provides administrative and claim services for employer leave of abSenae
         Pf8igrams and self-funded disability benefit piens.                                                                    1




         Disclaimer:
         This message Is intended only for the use of the Individual or entity to which it is addressed and may contain
         confidential and/or proprietary Information, If you are not the intended recipient or the employee or agent
         responsible for delivering the message to the Intended recipient, you are hereby notified that any
         dissemination, distribution, or copying of this communication is strictly prohibited. if you received This
         communication In error, please notify the sender at the phone number above.

         NOTICE TO RECI FiENT(S) OF INFORMATION:
         1 nfprmatIon disclosed to you pertaining to alcohol or drug abuse treatment Is protected by federal
         confidentiality rules (42 CFR Part 2), which prohibit any further disclosure of this Information by you without
         the: express written consent of the person to whom It pertains or as otherwise permitted by 42 CFR Part 2: A
         general authorization for the release of medical or other Information Is NOT Sufficient for this purpose. The
         feeeral rules restrict any Use of the Information to criminally Investigate or prosecute any alcohol or dtug,
         abuse patient.
         The information contained in this document is CONFIDENTIAL. If you have received this In error, please fax
         Immediately to 1-866.667-1957.Thank you.




        P0 (Box 14869
        Lex ngton, KY 40512

        Phone; 888-301-5615
        Fax: 833457-53,53

        July15,2015



        Dr AIIn Perei
               Case 3:20-cv-00511-AVC Document 8 Filed 04/29/20 Page 37 of 51


07/24/19 09:34:19 1-055-093-1357                     ->                                The Hartford                •Page 802

         ALPHA NEUROIAGY
         ST.ityrEN ISLAND NY
         TEL 718 667 3800
         FAX 718 667 3590

         Patient:                  Debra TraIona
         RE:.                      Ernst & Young U.S, LIP LTD Plan
         Disability Cleim CaSe NO; 2015099

         Dear Dr. Perel:


         The Hartford insurunce Company is the claim admielstrator for Ernst & Young 11,5. LLP's LTD Plan under which
         thci above named patient has been receiving benefits. In order to properly evaluate MS. DEBRA TROIANo's
         continued eligibility for LTD benefits, additional Information is needed from your office.

         I h.Lve been asked to review the medical data In Debra Troiano's file to assess functional capabilities rot a
         disability determination. I have reviewed the available medical records and hope that you will be able to help
         ma further understand functional levels.

         As ','ou know, Debra Trolano is a 59 year old female formerly employed as Retirement Benefit SR Associate and
         out of work since 2/23/2009 due to Multiple Sclerosis (relapsing remitting) as well as 81-polar and carpal
         tun/net syndrome.

                                                                                                                         A •
         06)26/2018 LABS: Glucose 104 (65-99).JCli Antibody 2.20 High (e 0.40 positive).

         07j19/201.8 Brain Mill; Comparison 06/15/2016. IMP: Findings compatible with given history of multiple
            I
         sclerosis similar to prior study. There are no enhancing lesions. There are no additional lesions. Moderate.
         maxillary sinus Inflammatory changes and adenoid hypertrophy.                              .•         ,    e•
            i
         07419/2 01$ Cervical Spine M RI: ComperIS on 04/14/2015. IMP: Steble npnenhancing plaquept C3 level. T he'   er
         are; no additional plaques Identified. Multilevel. degenerative changes similar to the prior study, There Is
         aSsiociated central canal stenos's resulting in mild cord impingement at C4-5 and C5-6. There Is forami.naio.
                                                                                                                     t .
            r
         sten osis atmultiple levels.                                                                            i i r.. .

         07 )‘19/2018 Thoracic SpineMRI; Comparison 04/14/2015. IMP: There are no cord abnormalities identified..
             I                                                                                                        t.
         084:1/2018 OVN by Dr. Allan Perot, Neurology: States she wants to get off Tecfidera, misses a lot of doses
         because the medielne gives her diarrhea. Patient states her one and only exacerbation was around 10 years
         ago:, and she has been stable since. Her main MS symptom is cognitive Issues — memory Issues, trouble getting
         worlds out, etc. She finds no Impairment in mobility. Unchanged fatigue. Patient failed Avonex, Copaxone, and
         Teadera. Current medications: Tecfidera 240ing 2x/day. Review of Systems (ROS ); Inability to concentrate, I
             ;
         numbness and tingling, muscle weakneSs, balance disorder, neck pain, Increased appetite/weight gain,. nIght:.•
         swats, anxiety/panic, depression, brufsIng, diarrhea. Exam: well groomed, no LE edema, AAO x3. Head, Neek,
         CNi Cerebellar, Motor, Sensory, Galt are all benign. ASSeSSment: RIIMS without exacerbation, stable, although
         hasisignificant.side effects with Tecfidete causing noncompliance, J CV positive. EDSS = 1,0, MR1 brain 7/2018
         stable lesions. Mill C-spine 7/2018 stable lesions. Mill Tspine (no date) no letIons. Discussed Glienya v.
         Auliagio. Patient does not want higher efficacy agents at this time. Patient wants the oral agent with the least
         ris1 of PML. To discontinue Tecfidera once Aube gio approved. Follow-up 1 month. '

         01/14/19 APS (Attending Physician Statement) by Dr. Allen Perel, Neurology; For medical reasons, patient will
         nee) to be absent from work due to a dIsnbillty beginning on (bionic) and ending or, (patient Is disabled).
         Printery diag: Multiple sclerosis. Medication/s: Tecildera. Impairment from medication effects: not stated.
         1re6trnent summary: folloW up office visits, MR1 testing, continue medication. 1.0V/NOV: blank. Symptems:
         weakness of upper 'extremity and lower extreMity, fatigue, cognitive issues. Abilities and Limitations;.[X) No




 ‘
         ability to work.
             i                                                                                                          tc.
         0540/20/9 TPC (telephone contact), Debra Trotano reports she did a lot of math In her old Job and that'Ahe
         could not do that. She has a lot of pain In her hands, they get numb frequently. She has a lot of fatigue, repoy,ts ,
         shills very weak, cannot open certain jar (sic). Self-reports she has only 1 functioning kidney, saw Dr. Kiefner.De,.
         Steen !steed but has' not, gotten a new pr'ovIder An CT (this Is not corroborated on neurology medical records-
         a ndlno medical records by Dr. Kleiner as of the time of this clinical review). Reports she does not have any short
         terni memory and in her daily routine she Is ok because her husband does a lot. She Is on Tefidera 2x/day, main
         side effect Is explosive diarrhea but she doe not went io go back to the s hots.                                  ;
                                                                                                                         .„.
         0549/2019 LABS; Glucose 111 t65-99),Hgb 12.0 (11.7-15.5), Ha 34,9 (95-45), Lymphocytes 1557 (8S0-3900);Vit      ,
         312Is 1354 (200;1100).                                                                                              '
                           Case 3:20-cv-00511-AVC Document 8 Filed 04/29/20 Page 38 of 51


07/24/19 05:34:3S 146S-893-4357
.0   0.
                                                             ->                                The Hartford
                  06/19/2019 OVN by Dr. Allan Pere), Neurology: 59 y/o right handed female with diagnosis of-
          .   •   relapsing/remitting multiple sclerosis presents to follow up visit. Patient states she feels stable on 'Teak/era.
                  States she experiences persistent diarrhea since starting Tecfidera, Patien t admits to Stable pa restheslas which
                  are episodic. She complains of episodic pain throughout her body. She denies weakness', visual disturbance.
                  PMH: Multiple sclerosis, carpal tunnel syndrome. Social HX: Former smoker: ROS: numbness and ting!ing,
                  balance disorder, low back pain, anxiety and depression without suicidal ideation, muscle cramping, Joint
                  stiffness. and Joint pain, fatigue. Exam: Patient has Tinel's sign at bilateral wrists. Reflexes a+ and symmetric
                  (Increased but normal), Alert and oriented x.9, Speech is fluent. Cranial nerves 242 intact. One beat of rokary
                  nyMagmus (rhythmic, often rapid, Invotuntary eye movement). Motor strength '5/5 overall. Normal bulk and
                  tone_ Sensory is intact. Galt is steady. Diagnosis: Relapsing/ remitting multiple sclerosis, Paresthesp/
                  weakness, Fatigue, Plan: Continue on Tecfiderp 240mg 2x/day. Side effects including with the PIVII, discussed at,
                  length. ecommend strongly MR! of the brain/ cervical spine without and with gadolinium to assess new/
                  e4anclng MS lesions. Patient states she would like to hold on MRI* at this time arid perform at next vi.Ot.
                  Patient was Instructed to follow up with primary care physician regarding the positive review of systern
                  fin Ings. I suggested A GI evaluation for her persistent diarrhea. Tonote, lymphocyte count was 1557_ Suggest,,
                  fol ow up 3-4 months at which time I will order Mill of the bral n/ cervical spine w/wo gadolinium.             C.

                  Ba ed on this data, I would like to ask for your assistance in determining Debra Trolano's current
                  fu                                                                                                      p
                  function to be sure that I am considering all of the medical data In making an assessment of her funcrionl
                  capacity,
                                                                                                                           .
                  Assessment: There is a lack of available medical .evidence for functional Impairment to general or, specific
                  activities. No manual dexterity, limitation of fine motor skill deficits are observed or documented. No upper or
                  lower extremity strength defiCIts or gait/station abnormalities or Inability to operate hand/foot controls a,rg
                  noted. No sitting, standing or walking Intolerance is reported or obs erved. No documentation that claimant wa_s
                  olaerved using a ny assistive device or brace, or was accompanied by anyone. There is no documented report:or
                  ob ervation of cognitive impairment or impairing medication effect. There is no documentation or ohservatiRp
                  by provider -that claimant was observed with mental or physkal tiredness (fatigue]. No docurnentationoptr-•
                  ob Ery a ti pn of weariness, sleepiness, drowsiness, exhaustion, lethargy.


                  If ybu are in a               this assessment, please sign and date be ow.


                  Signature'                                      Date:     I)
                           or.      n era, MP
                                                                                                                               :1114

                  if you do not agree with this conclusion, please provide your clinical rationale with test results and any othpr
                  ovicienca that. would help us to understand what would prevent Debra Traianes level of full time functional
                  capacity.

                  If ru provide a hand-written response, please do so legibly and Include the claim number on any separ,ate.
                  correspondence.                                                    _.
                                                                                                                                  •
                  if there ise fee for your efforts, please provide your taxi!) number with your irtvoice.Piense respond by fax by
                  Atiglust 02, 2019 to Fax 0 18666671987.

                  Thank you again for- your time and consideration in this matter.

                  SI nc:erely,

                  LINDA (JAN) MO HI, RN
                  Medical Case Manager
                  The 14artford Insurance Company
                       •
                   Case 3:20-cv-00511-AVC Document 8 Filed 04/29/20 Page 39 of 51



                                                                                                                PO Box 14560
                                                                                                    Lexington, KY 40512-4560
                                                                                                        SHANNON MOORE


    TAetna®                                                                                         Senior Technical Specialist
                                                                                                       Phone: 1-866-326-1380
                                                                                                          Fax: 1-866-667-1987

   11 / 1 7/2011


  DEBRA TROIANO
  7760 AMBOY ROAD
  STATEN ISLAND NY - 10307




 Group Control No:             0818967
 Employer: ,                 ..Ernst $4_Young
 Employee:                     MS. DEBRA TROIANO
 Disability Claim Case No: 2015099

 Dear Ms. Troiano:

 This letter is to infonn'you that Ernst & Young U.S. LLP's Long-Term Disability Program has determined that full battery
 neuropsychological testing will be necessary for further disability evaluation. You will be contacted shortly with the details of
 this process by the neuropsycholgical testing vendor.

 Once the date has been established, the vendor will communicate it to you by letter. If it is necessary for you to reschedule
 this, you must do so prior to the appointment date indicated in your letter. You may reschedule only once.

Please note: Failure to attend may result in suspension or denial of benefits.

If you have any questions, please call 1-866-326-1380.

Please bring a drivers license or other photo ID when you attend the testing.

Sincerely,

SHANNON MOORE
Senior Technical Specialist
Aetna Life Insurance Company
          Case 3:20-cv-00511-AVC Document 8 Filed 04/29/20 Page 40 of 51




                                  ACCESS MEDICAL EVALUATIONS, INC.

                                                                                           P.O Box 510837
                                                                                  Livonia, Michigan 48151
                                                                                    Phone: (734) 425-1102
                                                                                                       t7o
 December 8, 2011                                                                     Fax: (734)425-1042
                                                                        Email: AccessEvaluation@aoLcom

Debra Troiano
7760 Amboy Rd.
Staten Island, NY 10307

Kindly be advised that you have been scheduled for a Neuropsychological Evaluation at the request
of Aetna at the following Doctor's office:

                                      Ezra S. Gampel, PhD
                                      142 Washington Ave.
                                     Staten Island, NY 10314



Your appointment date and time is as follows:
Appointment Date: Monday, December 19, 2011
Appointment time: 10:00 a.m.

    •   Please note that this evaluation will take approximately 6-8 hours.
    •   Please bring your reading glasses (if necessary) with you to the evaluation.
    •   Please bring a list of your current medications with you to this evaluation.
    •   Please bring your Photo LD. with you to this evaluation.

      Failure to appear at this examination may result in termination of disability benefits.
    • The appointment is at no cost to you. Do Not provide billing information or present your
      Health Insurance card to the provider's office. Payment arrangements have already been
      made with the provider's office.
    • This examination cannot be cancelled or rescheduled without prior authorization of Aetna.
      You may contact Aetna by calling: 800-688-6820

It is imperative that you call Access Medical Evaluations, Inc_ and confirm your appointment at
(800) 375-0270. If you are unable to keep your appointment for any reason it is necessary to call at
least 48 hours in advance of your appointment date and time. We ask that you be punctual for your
appointment. If you have any questions please feel free to contact us at the above number.

Sincerely,
Access Medical Evaluations, Inc.




CAccAs Malical Evaluations. inc
         Case 3:20-cv-00511-AVC Document 8 Filed 04/29/20 Page 41 of 51




                          EZRA S. (MNWEL, PH.D.
                                 Licenst d Psychologist
                                142 Wrahington Apo=
                             Paten Maul, New York 10314
                                  2'
                                 eir.e.gamperiscril.earft

                                                                     Mit P.S'Y OS601
                                                                     NN 1161:148t179

                        NEURO-%PSYMOLDOICAL EVALUATION

NAME:                       Delve Tmlano
DATE OF MTH:
DATE OP EVALUATION:         12/19/1 1
AGE:                        $1 years, 8 raonehs
CASE #:                     2015099
EXAMINER:                   Ea.& S. Garopel, PhD.


REASONFORREFEERAL
Debra Trolano, a Si year old woman, has been diagnowd with Is4u1tiple Wettish and Bipolar
Diasnior. $he is being soon to determine ber preaent level of ilmotioning.

Ts WhoniliNity Concern:
As per your request, the %flawing instruments were used In completing a reuro-pxydoloecal
evaluation.

INEDWKNTS USED:
       1) Observation of Debra,
       2) Interview with Mx. Trolano
       3) Stanford Billet Intelligence Seale 5th Edition
      4) Weasier Adult Intelligence Seale 111 - Digit Span and Digit Symbol
      5) Wechsler Memory Scale Ill
      0) Bender visual Minor Gestak TM. Copy and Memory
      7) Neuro-Psythological Impairment Scale
      8) Thonatio Appertntion Text
      9) 1torschaolt Ink Blots
      10)Projective Drawings




                                                                                            1
        Case 3:20-cv-00511-AVC Document 8 Filed 04/29/20 Page 42 of 51




Debra Troinno is a 51 year 8 month old woman who came to this evaluation by herself She
gated that she used a GPS in ordcs to End her way and had no difficulty in coming to the today's
appointment.. She presented at a well dressed woman who          vory kempt and appeared to lab
good cart of herself, She had no difficulties fn walking and was able to comply with all
directions given to her thrrrughout today's interview and evaluation.

M. Troiano leas hacl a diagnosis of Multiple Sclavals since 2007. The precipitating muse was
that she felt her hands and fingers were continually tingling and causing her discorofbrt and pain.
An MRI Indicated signs iypi-cal of a diagnosis of Multiple SeJeroais. She has been under
treatment since then. Ms, Troiatio was diagnosed with mood disorders and other psychiatric
8Yrniltanis about 3 decode earlier. She has been having significant difficulties in dealing with her
children, especially her daughter. She atoned receiving psychotherapy at -that time. Subsequently
she has had both psychotherapy as well as medication to deal with her emotions.

Ms. Troiano indicated that she was always blown as a very brilliant student. She received top
honors, including an Anavicau Legion Scholarship Award, when graduating PS 115. Sho was in
special °laws in Junior fligh School and alb° did very well in 'High Saux)1. 'However, at the age
of 13 Mc, Troinao's mother attempted suicide and WEE hospitalized briefly, Subsequent to that
the relationship between Ms. Troiano and her mother became significantly more difficult, When
Ms.Tnogradua±edThghSchoo1shewantedtogto asleep away college but her mother
would not allow her. She then made the decision to not go to college and in filet never attended
college at all. At the age of 19 she got married for the fir:Li-411e and moved to West Virginia to a
man who was 29 years old. She had 2 children, one born in 1981 and one born in 1985. A few
ycara later ME. TIOLIMO and her Erst husband were divoreed. The sun, ztared with the father while
the daughter stayed with the mother with aver increasing difficulties in their relationship. By
2001 the daughter left her mother's home and moved in with the tithes,

Ms. Troiano returned to the New York area where she began to repair her relationship with her
mother who has since pas.sed away. She eso states that she has been repairing the relationship
with both of her children and that she does have a reasonably good relation.ship with them. They
still both Jive in North Carolina. Ma_ Troiano was remarried to her present Imsband. It was at that
time that she started feeling symptorria of tingling which resulted in the diagnosis of Multiple
Sclerosis.

M. Treiatto describes herself as a person who does not enjoy a large amount of socialization.
She tends to like to be more by heraelfand in a quiet situation. It takes her a great deal of time to
learn to trust someone. Ortoe she does trust that person Rho can he very open, according to her
report, and will enjoy their company. However, it does take a great deal of time. She also sees
herself as a fi-usal person who does not spend money that she does not have and who oozes about
her financial security,

In March of 2009 Ms, Troiano had a flare...up of the Multiple Sclerosis and was given steroids.
She was diagnosed with havitip, a steroidal psychosis which required hospitalixation. She
described her behavior as becoming frighteningly different front what the was used to. Instead of
being frugal she began to start shopping without control. Instead of being reserved and somewhat
socially anxious, ebe had become bubbly and was more bigWy social. She was taken off of the



                                                                                                    2
      Case 3:20-cv-00511-AVC Document 8 Filed 04/29/20 Page 43 of 51




steroids and is now on several difilauit medications. They include medications both for her
Multiple Sclerosis as 'well as for the entotiOrtat issues, She recognixes that she has heart
diagnosed with Bipolss Disorder due to the Menlo episodes, However, she generally seea herself
ea tending towards being more on the depressed aide. She is presently on Seraquil, Lamietal,
zobit and Copaxone.
MES.EN'TnErIAVIOR. ANDIvf.ENTAL STATUS
Ms. Troiano indicates that she finds that she has had a great deal of difficulty hi remembering
things. When alit works on a task she has trouble when she has to do more than a step or two.
She forgets- what she is doing and loses fixus. She further states that when she feels any level of
sums her perfortnanCe decreases markedly,

When Ms. Troiano was speaking to this examiner t;he was able to answer questions quite
coherently and is able to engage with the examiner. However, she had significant problems
with word finding, There were many times when she wanted to 3,1y a word and no word came
out or a word came out that was similar sounding but did not convey the meaning that Rho was
trying to say. Getumilly she did not show 4tny emotions:I chunsas but wheal word finding issues
ocarred, or when she irad difficulty in solving diffuent prdhlems, she would become more
nevtive towards herself. It was interesting to note, however, that as soon as a minute or two
passed after the conversational point had been made Ms, *Rohm° had forgotten. a good deal of
what had been said or askod and wet& then repeat herself. Throughout today's evaluation
present in the moment functioning tended to be substamiallY better than AnY other furetioniN
when there WOS 4 delay of even 2 or 3 minutes. Ms. Troiano spoke about the effect of her
memory on her job performance. She stated that when she went back to work for a period of time
in 2009, she was unable to remember what she was supposed to do, She would beCOIlle
progressively more confined and more upset. She them felt that she was unable to continue in her
Work because of the change in her mental status,

Ms. Troiano readily went to the evaluation area Site was cooperative throughout all of today's
evaluation and warted at 21/ tasks to Use best of her ability. She tended to be quiet when she was
working but when she had a. difficulty she became =la more overwhelmed and used negative
lenvage to describe herself. She also did not know exactly what to do to fix the problem and
therefore after 1 or 2 attempts she would give up Aa soon as she gave up she became more
relaxed and one could then start on different item with her, When this mariner tried to push
with items that became more difficult the Level of fiustration became much greater and she had
more difficulty in remaining motivated on the task.

INTELLECTUAL FUNCTIONING
On the Stanford Bina Intelligence Scale 5th Edition M. Troiano scored in the low average
range for both non-verbal and verbal IQ yielding a full scale IQ within the low 'average range.
Ms. Troiano had a zrumber of scores in the average nage and one score in the mildly clefi.eient
range. Tasks that she was able to conceptualize into a sequence or mathematically, or reflected
already gained knowlecte, scored in the average to above avdraga range.. Must she gave
definitions to the average range. She was able to put numerical sequences presented visually at
the average range. In contrast tasks that required analysis of detail were extremely difficult for
her. in non-verbal fluid reasoning, her lowest scorn in the mildly deficient range, Ms. Trolano



                                                                                                 3
        Case 3:20-cv-00511-AVC Document 8 Filed 04/29/20 Page 44 of 51




 wtu   O1 able to conceptualize the idea. of using the underlying pattern concept and applying it to
 another pattern in a test of matrices. When she bad to recognize anorneliee in pleteres she did not
 keew how to search the array in an efficient manner. She had the same type of problem in
 solving verbal math problems, She was unable to remember the instructions and complete the
 tale Therefore she made many errors arid that is why her verbal quantitative reasoning score is
 In the borderline impaired range while her non-verbal is in the everefee law. In verbal fluid
 reasoning one is asked to perform analogies ZR well as deseriba anomalies- in stories that are
 being told. Ms. Traiatte had no difficulties with understantiing what to do but was unable to find
 the watds. She did score well enough to KANO in the average range.

The implications of this evaluation are that M. T/010710IS statement that she was likely a bright
student in elementary school and Junior High School is rupportable. She shows signs of skills
that would indicate that level of pctfonnance. Her dirficuities with detail analysis as well as in
working with memory and multiple tasks results in scores that have depressed quite substantially.
When one speaks with Ms. Troiano one gets the impression of an individual who is higher
tbnctioning than her scores today would indicate

MEMORY TESTS
The Wechsler Memory Scale as well as the Bender Vie.nel Motor Geetelt was given in this
regard. In the Bender Violet Motor Gestalt one is required to copy the figures that are being
presented. Theit the person is asked to draw them as best as they can by heart. On average for 9
ftpreo an adult should he able to remember 7 'figures acetuttely. On today's evaluation Ms.
Troiano was able to copy the figures with some simplific.ations. There were difficulties with size
and with planning out the use of apace. However, she VMS only able to remember 4 items with
significant changes. For example, in drawing a circle rhombus contbination she remembered
them as separated railer than together, She drew thew:wig number of dots in a series of clots and
circles. Other Agues were drawn that had no ectetionship to any of the figures that were
presented. This Bender is indicative of significant memory difficulties.

On the Wechsler Memory Scale immediate memories and wurking mornory all 300mi within the
average range. Once there was a delay, however, scores dropped to the bottom of the borderline
impaired range This difference is highly significant and indicates that as soon AS there is any
distracters Ms, Troiano's ability to remember and use information becomes severely impaired.

TESTS OF NEURO-PSYCHOLOGICAL IMPAIRMENT.'
The Neuro-Psychologicol impairtnent Scale 'was give.n to Ms. Tvoianos This is a paper and pencil
test in whieh different arean ot functioning are meted. k includes 4 different teats to recognize
issues of validity. On the Nemo-Psycho/4ml Impairment Scale Ms. Troiano achieved a I score
on a symptom intensity measure of (59 indicating moderate to high impairment. In the sub-areas
of impairment high 3COM were noted for memory, attention and verbal learning. tvlederate
issues were Tinted for cognitive functio
                                       ' ning, Health issues, frustration tolerance and academic
issues were noted to he within the average range. Thus she did not score high on all areas. Them
were specific areas related to her own reported Symptoms in which the impainnents also show a
Neuro-Psychelogloal Impairment Seale Mating, in teems of -validity teats there are 4 tests. The
first one is called the Subjective Distress Distortion Index. In this a person scores on the
Wechsler Mutt Intelligence Soak for digit span and digit symbol yields a predicted store then



                                                                                                  4
         Case 3:20-cv-00511-AVC Document 8 Filed 04/29/20 Page 45 of 51




 her actual score is compared to it. According to this her T score was within approgiate limits
 i3rld1t--ating no extremely subjective distortion, Within other validity scores a response in
 consistency was found not to be a factor. Affective them was unite moderately high T scores for
 clefnosiveness and emotionality. The scores are nt the very low end of the moderately high level
 and could easily be due to her own. history of emotional issues. It thus appears, from this
 evaluation, that the Ileum-psychological symptoms that she iA reportiog ftre related to her
 underlying neurological impairments.

  EMOTIONAL FUNCTIONING
  Ms, TiD13110 presents as a person who behaved in a very appropriate and proper mauler
  thnnighout the interview. .As she became more comfortable she muted to smile more and her
 body posture began to relax, She also was more willing to speak about the difficulties that she
 has in following the requosts of her husband when he gives her chores or tasks to do siAce she
 finds any activity very difficult to complete. The Rorschach results are in line with the way in
 which Ms. Tatiana did describe herself. She showed a very high isolation depth and difficulties
 with relating to people. She finds herself being worried about how other people will see her and
 she restricts her openness to eXperience. She tends to be ernotimally withdrawn. All of these
behaviors are ones that Ms. Tnaiano indicates and endorses as hnrving happened prior to the onset
of the Multiple Sclerosis. She mates that these activities never afFected her work performance
and in fact ,zbe was quite proud of her work pertbrmance. She appons to have lost belief in her
own ability to succeed in. tasks that will be given to her. She therefore does ha-ve a negathistio
perspective on how any training or demand will go when she has to actually perform it. Although
she won't show the emotions, tlae has a very negative future mientation about her own skills. She
therefore wants very moat to see herself as being able to be at peace where there are no demands
made on her. She is ware enough of her own disabilities that want a structural world -where she
does not have to confront her lack of skills.

Her defensiveness and isolation make it more difficult for her to appreciate what other people itre
saying and to work veith thetn In this respect there is an emotional component. Ms. Trolano's
Lack of trust and self-isolation results in it becoming far more difficult for her to try new or
different toduniques that might be somewhat helpful. Al present the loss of memory is likely to
make it wry difficult ibr her to work.

ANSWERS TO QUESTIONS
  1. Ms. Troiano did tot demonstrate emotional (locoman!. She tended to remain under control
      throughout the entire evahultioo. As stated earlier, over time she did become more
      relaxed and more emotionally labile. She was lees defensive. There were no suggestions
      of symptom niqtnificntion.
  2. There are several areas of sig;nificatit cognitive (Melte, rho first is in delayed memory.
      She is able to remember items in short-term memory without any diffieulty and in the
     average range. As soon as them is any interference, or even time passing, her
      performance decrement is remarkably high. This is shown both in /efts of the Wechsler
     Memory Scales, the sender and in general conversation. The second area is an inability
     to solve multiple step problems or work in a sihostion where she has to main airi      "
     awareness of multiple details towards a conclusion. In this respect she has difficulty in
     interpreting information which was not &Ally structured for her. The last area is in word



                                                                                                    5
         Case 3:20-cv-00511-AVC Document 8 Filed 04/29/20 Page 46 of 51




       finding and cognitive categodzation. Ms. Troiano was unable to remember all the
       components that would lead to knowledge of a particular category. Even when she was
       engaged in a regular conversation there were many times where she could not find the
       right worrl or said words that were totally unrelated, except by clang association to the
       iwtual word that she was seeking. This did not appeer to he due to any emotional issues.
   3. Reality testing impairments wero not noted. There is a level of isolation and paranoia
       which precedes the events of the onset of the Multiple Sclerosis. It iv quite possible, with
       the MS, this level of discomfort with others and to the outside world, became somewhat
       imagiacd. Given the fact that she has lost a substantial rinnther of skills this is not
       surprising. There were no signs within the Neuro-Psychologic.al Impairment Scale or any
       of the sub-tests that wmild indicate any substantial malingering or magalification,
   4. Ms. Trolano was dressed weil. She had good personal hygiene. I:ler eye contact was
       good, She knew how to engage and she was able to maintain appropriate social behavior
       throughout the entire- evaluation, The concent really occurred in actual jab performance.
   5. It is hard to imagine how Ms. Troiano could work in a job where attention to detail or
       iveinoly is requited. She would also have significant difficulties if she bad to
       1X011311)(1.1c41,4, with other People due to the difficulties with word gilding. Jobs that did not
       require this woulci likely be able to be dune. This examiner did not notice any physical
       Impairment that substantial in ware.
   6, if Ms, Ttolano were to return to her previous job it is doubtful that site would be able to
       actually complete it given the nature of the result that she had. She indicated that lilac
       worked on retirement accounts for Ernst and Young. This require; a great deal af
        mathernatica Why which she does have as well ex being able to use the numbers of
        Efferent ‘Knitexts which she is not likely to regain. it seems that this is part of the Process
       of the Multiple Sclerosis. As there is no known are or way of resolving the problems of
       MS,. the restrictions( of not working in ti position requiring her to coiranuniimite with
       others, and not in a position requiring math stills would have to be in Ella= permanently.



Very truly yours,




                                                                                                       6
           Case 3:20-cv-00511-AVC Document 8 Filed 04/29/20 Page 47 of 51




                                       •likkaf112
                                               )
Debra Troiano

.STAWOR.11B                                            ncip.hl
                    NON-VERBAL IQ - 89                           VERBAL IQ - 91
Fluid Reasooing     4                                            9
Knowledge           7
Quantiintivp        10                                           6
Visual Spatial      S                                            9
Working Mernou      12


IMCITILFAMADRY_SCALES
                    IMMEDIATE                                    DELAYED
Auditory            94                                           80
Visual                                                           72
Memory              98               Auditory Recognition        70

                                     General Memory -70
                                     Working Memory -91


MLIEQ:1EXEMEMCAUTskAillAtCYLI4LA
GME - 115
TIC - Si
SIM -69             T-scon: 69- Moderate to High Impairment

vanrrY T SCORES
Defermivewzo --62-- M+nderate
Affectye - 66 - Moderate
NIS Inc - 55 Average - No response

LNIPAIRMENT SCALES T SCOIES
Crivioat- 57 Average
Cognitive -69 -Moderate Impairment
Artention 80 - Very JEgh Impairment
Memory - It -}liglarapairment,
FRU - 49 -Low
L-V -'74 - High Impstirment
ACD -60 -Borderline




                                                                                  7
        Case 3:20-cv-00511-AVC Document 8 Filed 04/29/20 Page 48 of 51




Page 2
ADDENDUM -- DtbraTroitubo

W.ECHS,LERAILIT ENTELLIGEM'E SCALE ,fl
Digit Span — 11
Digit Symbol -4

Predicted GMT - 90
Actual -1 t5

Subjoctivc Dish-Action Intim -57 T goaro - Within Appropriate limits


                                TEST
Copy -5 points - 4 Simplifications
                  1 rotation.

Recifl -4 items rememberod with distracters
        3 othet items unrecognizablc - Sever Impair:moan
                                                                                                                                                  1
                                        Case 3:20-cv-00511-AVC Document 8 Filed 04/29/20 Page 49  of 51
                                                                                              r€1 PLAINTIFF'S
                                                                                                                            c°    EXHIBIT

                             THE piL9:::.1
                             HART rORD



                             PO Box 14578
                             Lexington, KY 40512-4578


                             Phone: 888-301-5615
                             Fax: 1-833-357-5152


                             March 10, 2020



                            THOMAS W. BUCCI
                            WILLINGER WILLINGER AND BUCCI PC
                            855 MAIN ST 5TH FLOOR
                            BRIDGEPORT CT- 06604



                            Dear Mr. Bucci:


                            We finished reviewing the appeal for Long-Term Disability ("LTD") claim (claim # 2015099). After review, we
                            agreed with the original decision to terminate Mrs. Debra Troia no's benefit as of August 15, 2019.


                            Please refer to the August 15, 2019 letter that listed the evidence from your claim fife, as well as the applicable
                            Policy provisions and guidelines, which were relied upon to make that determination. That decision was based
                            upon a complete review of the information in your claim file and communicated that Ms. Troiano no longer
                            meet, the test of disability, as outlined by the Policy.
ZI000000t-6E800T HOO ZSDH




                            The information you, Mrs. Troia no and her doctors sent shows Mrs. Troia no ceased work as of November 24,
                            2009 due to Multiple Sclerosis (MS). The LTD benefits were approved and paid through August 14, 2019 and
                            were terminated as the review performed at that time did not support Mrs. Troiano met the any occupational
                -




                            test of disability, as outlined in the plan.




                                                                                                                                                                                  F001 217000004000001000J01114AT00F
                            Upon appeal, a significant amount of medical information was received. The new information, in addition to
                            information already contained in the claim file were reviewed by independent physicians who specialize in
                            Psychology and Neurology.




                                                                                                                                                      *001217`,101 114A*005572*
                            From a psychological perspective, the independent reviewer attempted to discuss the case with Joanne Klages,
                            LCSW and Dr. Ivan Lendvai. The reviewer was unsuccessful in reaching either provider as Ms. Klages did not
          (_)uu cuOU




                            return the calls and Dr. Lendvai's number was not in service. You were notified in writing of the unsuccessful
                            attempts as well as the fax sent to Ms. Klages for a response to peer review should a disagreement occur. No
                            response to the peer review was received. The independent reviewer found no medical support to validate the
                            presence of a psychiatric condition. The medical records in the file are void of any recent medical records from
                            a psychological perspective therefore there is no support for any diagnosis or impairment. Since Ms. Klages
                            did not respond in writing to our request, no further analysis from a psychological perspective was completed.
                            The written notification sent to you also advised of our inability to obtain forwarding information for Dr.
                            Lendvai therefore our efforts to obtain further input by that provider were ceased.


                            From a neurological perspective the independent reviewer attempted to discuss the case with Dr. Perel but was
                            unsuccessful. A copy of the report was sent to Dr. Parel and asked for a response should he disagree with the
                            conclusions rendered. You were also notified of this in writing. We received additional information from Dr.
                            Perel for this case therefore the file was reviewed in addendum twice.


                            The independent reviewer did not find support for a functional impairment for the entire period in question.
                            The file reflects very stable multiple sclerosis and the Expanded Disability Status Scale (EDSS) score was quite
                            low as documented between a zero and a one which is reflective of no overall impairment. The neurological
                            examinations have been essentially normal with no significant deficits documented in the record. There have
                            been no repeat cognitive evaluations since 2011. It was noted that the 2011 testing indicated a cognitive
                            impairment the testing itself was quite limited in scope. Magnetic Resonance Imaging (MR1) studies have been
                            stable over many years and there has been no escalation in MS therapy.


                            Ms. Troiano had reports of weakness of the upper and lower extremities as well as significant fatigue however
                            they are not explained by the medical data in the file. The stable examinations over the past several years and
                            as of June 19, 2019 Mrs. Troiano had normal strength indicated on examination. There were no sensory deficits
                            noted in the file and she was not being treated pharmacologically for fatigue. The records do not reflect any
                            rlicrilecirstnc                           C.       •
        Case 3:20-cv-00511-AVC Document 8 Filed 04/29/20 Page 50 of 51
states increasing weakness which is precluding her ability for full time functionality this is not indicated in any
of the treatment notes. There has been no suggestion of changes in therapy to counteract any increase in
symptomology. The September 23, 2019 physical examination did show norn-ial strength in all four extremities
proximally and distally with normal reflexes except for a brisk left knee reflex. The gait testing was normal as
was sensory and cerebellar testing. There were positive findings on the cervical spine M RI which showed
spondylosis with moderate cord compression and multilevel narrowing in addition to stable non-enhancing
plaque at C3. The examination also showed full range of motion of the c.:A-vica I spine and no tenderness.
Despite the MRI findings there would not be any specific restrictions and/or limitations supported that would
preclude Ms. Troiano from performing any reasonable occupation.


While the 2011 neuropsychological testing did indicate the presence of some cognitive dysfunction it was
limited in scope and is significantly outdated. The independent reviewer noted it is unlikely there would be
significant improvement from that examination however it is difficult to determine, exactly, what Mrs. Troia no's
actual cognitive status was as of August 15, 2019 as there has been no updated assessment ordered or
performed.


The EMG studies are positive for bilateral carpal tunnel syndrome however Dr. Perel did not recommend any
specific treatment such as wrist splints or referrals for surgical consult. There is no indication in the file that
the CPS would have an impact on the claimant's functionality. Additionally, it is noted in the file that she
experienced diarrhea as a result of her Tecfidera medication however she declined switching medications
therefore it is unclear how, if at all, severe the symptomology was.

The operations review identified alternate reasonable occupations Mrs. Troiano would have the capacity to
perform and that would provide a reasonable wage under the terms of the plan. Our review does not change the
prior functionality assessed therefore the prior vocational review remains valid.


Based on the above review, the appeal determination is the medical information does not support a functional
impairment that would preclude any reasonable occupation therefore we are upholding the original decision to
terminate benefits effective August 15, 2019.

Not Disabled Any Occupation:
On an ongoing basis, the Analyst should compare the:

    o   Policy definition of Disability; and




                                                                                                                                                Prin1 )17nnnnnennnnnlnnninl11A A .nnnc
    O Medical and vocational information



The Analyst should recommend a claim be terminated at or beyond Test Chang':. when:




                                                                                                                      00121 7*J01114A T05573'
    O Occupation(s) are identified that the employee is qualified to perform that are within the confirmed
      restrictions and limitations



If I don't agree, what can I do next?
Since we've made our final decision, no other action will be taken by us. To ask for a copy of all the documents
we have, fax us a letter to 1-833-357-5152 or send it to this address:


The Hartford
Ernst & Young U.S. LLP Appeals
PO Box 14578
Lexington, KY 40512-4578


Make sure your request includes:

    o   Your name and employee ID number (if you have one)
    o The name of your employer
    O Your claim number (2015099)

Required ERISA notice:
The Employee Retirement Income Security Act of 1974 (ER1SA) allows us to make a final decision no more than
45 days after we receive your timely appeal. The time for final decision may be extended for one additional 45
day period provided that, prior to the extension, we notify you in writing that an extension is necessary due to
special circumstances, identify those circumstances and give the date by which we expect to render our
decision.

If your claim is extended due to your failure to submit information necessary to decide your claim on appeal,
the time for decision shall be tolled from the date on which the notification of the extension is sent to you until
the date we receive your response to the request. We may also toll thetim           frIr   doric inn fn
                                             Case 3:20-cv-00511-AVC Document 8 Filed 04/29/20 Page 51 of 51
                                     reasonable opportunity to respond to new or additional evidence or a new or additional rationale. Tolling will
                                     begin on the date that we provide you with new or additional evidence or a new or additional rationale, and end
                                     when we receive the response or on the date by which we requested a response, whichever comes first.


                                     All claims and appeals for disability benefits are to be adjudicated in a manner designed to ensure the
                                     independence and impartiality of the persons involved in making the decision. The role of the Analyst, Analyst,
                                     Director, and Appeals Specialist is to undertake fair and accurate claims assessments with the goal of paying
                                     all valid claims. Financial self-interest, either the company's or that of the Claims or Appeals staff, must not
                                     influence individual claim management.


                                     If you don't agree with the final appeal decision, you can file a lawsuit under section 502(a) of a law called
                                     ERI SA. If you wait too long, you may lose your right to file a lawsuit based on this claim. Make sure to check
                                     your plan brochure or summary plan description to see if it gives you the time frame to file a lawsuit. You will
                                     have until three (3) years from the date of our final appeal decision letter, or until March 10, 2023, unless the
                                     policy allows for more time, to take legal action to recover payment if you disagree with our decision.



                                     Should you wish to take this matter up with the New Jersey Department of Insurance you may contact them at:
                                     Office of Insurance Claim Ombudsman
                                     Department of Banking and Insurance
                                     P.O. Box 472
                                     Trenton, NJ 08625-0472
                                     Telephone: (800) 446-7467 or (609) 292-5360
                                     Telefax: (609) 292-2431.
                                     E-mail:ombudsman@dobi.state.nj.us



                                     If you have questions or need help, you can call us at 888-301-5615 between 8:00 AM and 8:00 PM ET, Monday
                                     through Friday or visit us online at https://abilitvadvantage.thehartford.com . We're here to help.
HGS200311008394 000000123nn ndnnrl




                                     Sincerely,


                                     Jessica Nyby
                                     Sr. Appeals Specialist




                                                                                                                                                          F001 217000004 000003000J01 114A 000 F
                                     The Hartford® is The Hartford Financial Services Group, Inc. and its subsidiaries, including underwriting
                                     companies Hartford Life and Accident Insurance Company and Hartford Fire Insurance Company. Home Office is
                                     Hartford, CT. The Hartford is the administrator for certain group benefits business written by Aetna Life




                                                                                                                                                         *001217%101114A*005574 '
                                     Insurance Company and Talcott Resolution Life Insurance Company (formerly known as Hartford Life Insurance
                                     Company). The Hartford also provides administrative and claim services for employer leave of absence
                                     programs and self-funded disability benefit plans.



                                     Enclosure:
                                     Availability of Language Services
        0
